Exhibit 10.10








SEVENTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ACADIAN ASSET MANAGEMENT LLC
Dated as of February 26, 2018









--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
Page
 
 
ARTICLE I
 
 
 
FORMATION
 
 
 
1
 
 
 
 
 
Section 1.1
 
Continuation
1


Section 1.2
 
Company Name
1


Section 1.3
 
The Certificate of Formation, Etc
2


Section 1.4
 
Purpose
2


Section 1.5
 
Powers
2


Section 1.6
 
Office, REgistered Office
2


Section 1.7
 
Registered Agent
2


Section 1.8
 
Members and Membership Interests
2


 
 
 
 
 
 
ARTICLE II
 
 
 
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
 
 
 
3
 
 
 
 
 
Section 2.1
 
Initial Capital Contributions
3


Section 2.2
 
Additional Capital Contributions
3


Section 2.3
 
MAC Capital Contributions
4


Section 2.4
 
Capital Accounts
4


Section 2.5
 
Withdrawals or Loans
5


Section 2.6
 
Negative Capital Accounts
5


Section 2.7
 
No Interest
5


 
 
 
 
 
 
ARTICLE III
 
 
 
DISTRIBUTIONS
 
 
 
6
 
 
 
 
 
Section 3.1
 
Distributions
6


Section 3.2
 
Tax Distributions
8


Section 3.3
 
Withholding; Tax Indemnification
8


Section 3.4
 
Overriding Provision
9


 
 
 
 
 
 
ARTICLE III
 
 
 
DISTRIBUTIONS
 
 
 
9
 



i
DB3/ 201676067.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
 
 
Page
Section 4.1
 
Allocations of Net Profit and Net Loss
9


Section 4.2
 
Allocations in Connection with Liquidity Event
10


Section 4.3
 
Regulatory and Special Allocations
10


Section 4.4
 
Tax Allocations; Sections 704(c)
12


Section 4.5
 
Advances on Member’s Distributive Shares of Net Profit
13


Section 4.6
 
Transfer or Assignment
13


 
 
 
 
 
 
ARTICLE V
 
 
 
MEMBERS
 
 
 
13
 
 
 
 
 
Section 5.1
 
Limited Liability
13


Section 5.2
 
Certificates
13


 
 
 
 
 
 
 
 
 
 
ARTICLE VI
 
 
 
BOARD; COMMITTEES; OFFICERS; ACTIONS REQUIRING CONSENT OF BOARD
 
 
 
14
 
 
 
 
 
Section 6.1
 
Board
14


Section 6.2
 
Committees
16


Section 6.3
 
Procedures
18


Section 6.4
 
Officers
20


Section 6.5
 
"Managers"; Power to Bind the Company
21


Section 6.6
 
Standard of Care for Managers; Liability of Covered Persons
21


Section 6.7
 
Actions Requiring Consent of the Board of Managers
22


Section 6.8
 
Covenants Regarding OFAC
24


Section 6.9
 
Approved Budget
24


 
 
 
 
 
 
ARTICLE VII
 
 
 
INDEMNIFICATION
 
 
 
25
 
 
 
 
 
Section 7.1
 
Indemnity
25


 
 
 
 
 
 
 
 



ii
DB3/ 201676067.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
 
Page
 
 
ARTICLE VIII
 
TRANSFERS OF INTERESTS; ADDITIONAL MEMBERS; RESIGNATIONS
 
 
27
 
 
 
 
 
Section 8.1
 
Transfers
27


Section 8.2
 
Resignations, Etc
28


Section 8.3
 
Mandatory Sale; Right of First Refusal
28


 
 
 
 
 
 
ARTICLE IX
 
BOOKS; ACCOUNTING; TAX ELECTIONS; REPORTS
 
 
29
 
 
 
 
 
Section 9.1
 
Books and Records
29


Section 9.2
 
Reports
30


Section 9.3
 
Filings of Returns and Other Writings; Tax Matters Partner
30


Section 9.4
 
Banking
31


Section 9.5
 
Financial Information
31


Section 9.6
 
Confidential Information
32


 
 
 
 
 
 
ARTICLE X
 
 
 
TERM; TERMINATION
 
 
 
32
 
 
 
 
 
Section 10.1
 
Term
32


Section 10.2
 
Events of Dissolution
32


Section 10.3
 
Application of Assets
33


 
 
 
 
 
 
ARTICLE XI
 
 
 
ADDITIONAL TAX AND OTHER REQUIREMENTS
 
 
 
33
 
 
 
 
 
Section 11.1
 
Priorities
33


Section 11.2
 
Entity Characterization
33


Section 11.3
 
Internal Revenue Code Section 409A
34


 
 
 
 
 
 
ARTICLE XII
 
 
 
DEFINITIONS
 
 
 
34
 



iii
DB3/ 201676067.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
 
 
Page
 
 
ARTICLE XIII
 
 
 
MISCELLANEOUS
 
 
 
43
 
 
 
 
 
Section 13.1
 
Notices
43


Section 13.2
 
Binding Provisions
44


Section 13.3
 
Applicable Law; Submission to Jurisdiction; Waiver of Trial by Jury
44


Section 13.4
 
Severability of Provisions
45


Section 13.5
 
Titles
45


Section 13.6
 
Amendments
45


Section 13.7
 
Counterparts
45


Section 13.8
 
Further Actions
45


Section 13.9
 
Survival of Certain Provisions
45


Section 13.10
 
Waiver of Partition
45


Section 13.11
 
Remedies; Waiver
46


Section 13.12
 
Entire Agreement
46


Section 13.13
 
Interpretation
46







iv
DB3/ 201676067.6



--------------------------------------------------------------------------------





SEVENTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
February 26, 2018, of ACADIAN ASSET MANAGEMENT LLC, a Delaware limited liability
company (the “Company”), between OMAM Affiliate Holdings LLC or its successors
or assigns (“OMAM”) and Acadian KELP LP (the “KELP”) (each a “Member” and
collectively the “Members”). Capitalized terms used herein are defined in
Article XII. This Agreement shall be deemed effective as of 12:01 a.m. Eastern
Time on July 1, 2017 (the “Effective Date”).
W I T N E S E T H:
WHEREAS, the Company has previously been formed as a limited liability company
pursuant to the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq., as amended from time to time (the “Act”);
WHEREAS, the Members entered into the Limited Liability Company Agreement, first
dated as of November 7, 2007, and amended and restated as of December 31, 2007
(the “Original Agreement”);
WHEREAS, the Original Agreement was amended and restated by the Second Amended
and Restated Limited Liability Company Agreement dated as of July 21, 2010; and
further amended by the Third Amended and Restated Limited Liability Company
Agreement, dated as of April 1, 2011, the Fourth Amended and Restated Limited
Liability Company Agreement, dated as of April 13, 2012, the Fifth Amended and
Restated Limited Liability Company Agreement, dated as of August 14, 2014, and
the Sixth Amended and Restated Limited Liability Company Agreement dated as of
March 14, 2016 (the “Sixth Agreement”);
WHEREAS, the Members wish to amend and restate the Sixth Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Members hereby continue the Company without dissolution, amend
and restate the Sixth Agreement in its entirety, effective as of 12:01 a.m.
Eastern Time on the Effective Date, and agree as follows:
ARTICLE I
FORMATION
Section 1.1Continuation. The Members hereby agree to continue the Company as a
limited liability company under and pursuant to the terms of the Act and agree
that the rights, duties and liabilities of the Members shall be as provided in
the Act, except as otherwise provided in this Agreement. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Act.
Section 1.2Company Name. The name of the Company is “Acadian Asset Management
LLC”.




--------------------------------------------------------------------------------




Section 1.3The Certificate of Formation, Etc. Each of the Certificate of
Formation and the two Certificates of Correction thereto were executed,
delivered and filed with the Secretary of State by an “authorized person” of the
Company within the meaning of the Act, which execution, delivery and filing are
hereby authorized, ratified and approved in all respects. The Board is hereby
authorized to execute, file and record, and to authorize any person to execute,
file and record, all such other certificates and documents, including amendments
to the Certificate of Formation, and to do such other acts as may be appropriate
to comply with all requirements for the formation, continuation and operation of
a limited liability company, the ownership of property, and the conduct of
business under the Laws of the State of Delaware and any other jurisdiction in
which the Company may own property or conduct business.
Section 1.4Purpose. The purposes of the Company are (a) to provide asset
management services to clients and (b) to engage in any other lawful activities
for which limited liability companies may be organized under the Act.
Section 1.5Powers. Subject to the other provisions of this Agreement, the
Company shall be and hereby is authorized and empowered to do or cause to be
done any and all acts determined by the Board and the Committees to be
necessary, advisable, convenient or incidental in furtherance of the purposes of
the Company, without any further act, approval or vote of any Person, including
any Member. Accordingly, the Company is vested with the power (a) to sue and be
sued in its own name, (b) to contract and be contracted with by its own name,
and (c) to acquire and hold real property and personal property for the purposes
for which the Company is established and to dispose of the real property or
personal property at its pleasure.
Section 1.6Office; Registered Office. The Company shall have its principal place
of business at 260 Franklin Street, Boston, Massachusetts 02110. The Company may
maintain such other office or offices at such location or locations within or
without the State of Delaware in the United States as the Board may from time to
time select. The Board shall give prompt written notice of any change in its
principal place of business to the Members. The address of the registered office
of the Company in the State of Delaware is Corporation Service Company, 2711
Centerville Road, Suite 400, Delaware 19808.
Section 1.7Registered Agent. The name and address of the registered agent of the
Company for service of process on the Company in the State of Delaware is
Corporation Service Company, 2711 Centerville Road, Suite 400, Delaware 19808.
Section 1.8Members and Membership Interests. Each Member shall have the
Percentage Interest, Percentage Class A Interest, Percentage Class B-1 Interest
and Percentage Class B-2 Interest as set forth on in the books and records of
the Company, entitling such Member to economic and other rights set forth in
this Agreement.
(a)Class A Interests. Except as otherwise required by the Act, holders of Class
A Interests are entitled to vote or consent on all matters in which action is or
may be taken by the Members of the Company, in proportion to their respective
Percentage Class A Interests. Except as otherwise determined by the Board, the
Class A Interests shall initially be issued solely to OMAM.


2
DB3/ 201676067.6





--------------------------------------------------------------------------------




(b)Class B Interests. The Class B Interests shall be divided into Class B-1
Interests (the “Class B-1 Interests”) and Class B-2 Interests (the “Class B-2
Interests”), each of which shall carry the rights, preferences, and privileges
as set forth herein. Except as otherwise required by the Act, the Class B
Interests shall have no voting or consent rights for any matter in which action
is or may be taken by the Members of the Company. Except as otherwise determined
by the Board, the Class B Interests shall initially be issued solely to the
KELP.
(c)Voting. Except as expressly authorized by the Act, this Agreement or the
Certificate of Formation, (i) no Member shall have the power to participate in
the management of the Company and (ii) the Members shall not be entitled to vote
on any matter. To the extent a vote of, or consent by, “members” is required
under the Act, or is otherwise sought by the Company, only the Class A Members
shall be deemed “members” for purposes of the Act, or otherwise, and in such
instances, such Class A Members shall be entitled to a vote equal to their
respective Percentage Class A Interests on all matters to be so voted on. For
the avoidance of doubt, none of the Class B Interests shall entitle the holders
thereof to any voting rights. The actions by the Members permitted hereunder may
be taken at a meeting called by the Board or by Members holding at least a
majority of the Interests entitled to vote or consent on the matter on at least
five days’ prior written notice to the other Members entitled to vote or consent
thereon, which notice shall state the purpose or purposes for which such meeting
is being called. Any action required or permitted to be taken at a meeting of
the Members (or any subset thereof) may be taken without a meeting if a Majority
In Interest of the applicable Members (or subset thereof) consent thereto in
writing.
ARTICLE II
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
Section 2.1Initial Capital Contributions. OMAM made an initial Capital
Contribution to the Company on December 31, 2007 of $1,250,000,000, plus (a) the
amount of Segregated Client Mandated Capital as of such date ($32,000,000), plus
(b) the Excess Working Capital Amount.
Section 2.2Additional Capital Contributions. Other than with respect to Capital
Contributions relating to the Initial MAC Support Amount, which shall be
governed by Section 2.3 and the MAC Agreement, in the sole discretion of the
Board, the Company may offer the Members the opportunity to make additional
Capital Contributions to the Company in proportion to their respective
Additional Capital Contribution Percentages. Such offer shall be made by the
Company at least thirty (30) days prior to the date on which such offer must be
accepted or rejected and at least forty-five (45) days prior to the date on
which such additional Capital Contribution is due. To the extent that either
OMAM or the KELP makes an additional Capital Contribution in excess of its pro
rata share, such excess amount (a “Non Pro Rata Additional Capital
Contribution”) shall be added to such Member’s ACC Balance. Notwithstanding the
foregoing, Non Pro Rata Additional Capital Contributions shall not include any
Non Pro Rata Additional MAC Capital Contribution (as defined in Section 2.3
below). Any additional Capital Contributions made by any Member shall be
properly reflected on the books and records of the Company. Non Pro Rata
Additional Capital Contributions shall be repaid in accordance with Section
3.1(d)(iii).


3
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 2.3MAC Capital Contributions. Notwithstanding anything to the contrary
in this Agreement, Capital Contributions relating to the Initial MAC Support
Amount shall be made in accordance with the MAC Agreement, including in the
event that any Member agrees to bear one hundred percent (100%) of the MAC
Losses by entering into an Exclusive MAC Support Agreement (as defined in the
MAC Agreement). In the event that any Member enters into an Exclusive MAC
Support Agreement, such Member may make additional Capital Contributions to the
Company in excess of its Initial MAC Support Percentage of any MAC Loss (a “Non
Pro Rata Additional MAC Capital Contribution”).
Section 2.4Capital Accounts.
(a)In accordance with Treasury Regulations Section 1.704-1(b)(2)(iv), a separate
capital account (a “Capital Account”) shall be established and maintained for
each Member. The initial Capital Account balance of OMAM on December 31, 2007
was the sum of the Initial OMAM Capital Account Amount, plus (a) the Segregated
Client Mandated Capital as of such date, and (b) the Excess Working Capital
Amount; and the initial Capital Account balance of the KELP on December 31, 2007
was $0. As of the Effective Date, the Excess Working Capital Amount and the
Segregated Client Mandated Capital has been paid to OMAM.
(b)As of the close of business of each Accounting Period, each Member’s Capital
Account (i) shall be increased by (A) the amount of Capital Contributions made
by such Member during such Accounting Period, (B) the cumulative amount of Net
Profit (and items of income and gain) allocated to such Member pursuant to this
Agreement and (C) the amount of any liabilities of the Company that have been
assumed by such Member or that are secured by any Company property distributed
to such Member and (ii) shall be decreased by (x) the cumulative amount of Net
Loss (and items of deduction and loss) allocated to such Member pursuant to this
Agreement, (y) the amount of any cash and the Asset Value of any Company asset
distributed to such Member during such Accounting Period, and (z) the amount of
any liabilities of such Member that are assumed by the Company or that are
secured by any property contributed by such Member to the Company.
(c)Each Member’s Capital Account shall be increased or decreased by items of net
income and net loss allocated to such Member pursuant to Section 4.3.
(d)Each Member’s Capital Account shall be adjusted for other increases and
decreases that are required to be made to Capital Accounts pursuant to Section
704(b) of the Code and Treasury Regulation Section 1.704-1(b)(2)(iv).
(e)It is the intention of the Members that the Capital Accounts of the Company
be maintained in accordance with the provisions of Section 704(b) of the Code
and the Regulations thereunder, and that this Agreement be interpreted
consistently therewith, so that the allocations of items of income, gain, loss,
deduction and credit provided herein will be given effect for federal income tax
purposes.


4
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 2.5Withdrawals or Loans.
(a)A Member shall not be entitled to (i) withdraw any part of such Member’s
Capital Account or to receive any distributions from the Company except as
provided in Articles III and X; provided, that OMAM shall be entitled to
withdraw at any time any Segregated Client Mandated Amount then held by the
Company with the consent of both the Board of Managers and a majority of the
KELP Managers, or (ii) make any loan or Capital Contribution to the Company
other than as expressly provided herein or as otherwise agreed by the Board. No
loan made to the Company by any Member shall constitute a Capital Contribution
to the Company for any purpose.
(b)Subject to the obligations of the Company to make distributions strictly in
accordance with Article III, OMAM shall have the right to borrow cash from the
Company for a period not to exceed 120 days, at an interest rate that is no less
than OM Asset Management plc’s then-current short term borrowing rate, pursuant
to a revolving credit loan agreement in a form agreed upon by OMAM and the
Company; provided, that (i) the aggregate amount that may be borrowed at any
time shall not exceed OMAM’s share of the Company’s undistributed earnings for
the four-month period ending on the last day of the calendar month preceding the
month in which the borrowing occurs and (ii) in the event that the Company, as
determined by the Board, shall require the use of any cash borrowed by OMAM, the
Company shall request in writing that OMAM repay such borrowed amount and OMAM
shall repay such borrowed amount within seven (7) Business Days of receipt of
such request, subject to satisfaction of any United Kingdom regulatory
requirements and/or Financial Services Authority approval that may be necessary.
(c)OMAM, as the lender, in its sole discretion may loan the Company, as the
borrower, pursuant to a revolving credit loan agreement in a form provided by
OMAM, such amounts as may from time to time be requested by the Board of
Managers and approved by OMAM, in OMAM’s sole and absolute discretion, for such
purposes as may be mutually agreed by OMAM and the Company, at the interest rate
referenced in Section 2.5(b) and on such other terms as determined by OMAM in
its sole discretion.
(d)The Company has no obligation to enter into any loan agreement with any
Member other than as provided in this Section 2.5. The Company may enter into
loan agreements with OMAM as provided in this Section 2.5 without the consent of
any Manager or Member other than OMAM.
Section 2.6Negative Capital Accounts. No Member shall be required to make up a
negative balance in such Member’s Capital Account.
Section 2.7No Interest. Except as provided herein, no Member shall be entitled
to receive any interest on any Capital Account balance, including, without
limitation, any Capital Contribution by such Member.


5
DB3/ 201676067.6





--------------------------------------------------------------------------------




ARTICLE III
DISTRIBUTIONS
Section 3.1Distributions. Subject to Article X, which shall govern distributions
upon the dissolution of the Company, and Sections 3.2, 3.3 and 3.4,
distributions of cash and any other property shall be made at such times and in
such amounts as the Distribution Committee shall determine within forty-five
(45) days following the end of each calendar quarter, following consultation
with the Board and in accordance with Section 6.2(b).
(a)Distributions Generally. Subject to Section 3.4:
(i)the distributions with respect to a calendar quarter shall be made promptly,
and in any event within ten (10) Business Days, following the time of
determination by the Distribution Committee;
(ii)the aggregate amount distributed pursuant to this Section 3.1 in respect of
the first, second and third calendar quarters shall be equal to (or, with the
approval of the Board of Managers, equal to an amount in excess of) 90% of
Distributable Income during such quarter; provided, that the Board of Managers
may, in its sole discretion, decrease the quarterly distributable amount to no
lower than 75% of Distributable Income;
(iii)the aggregate amount distributed pursuant to this Section 3.1 in respect of
the fourth calendar quarter of a calendar year shall be no less than the excess
of (A) 100% of Distributable Income during the first, second, third and fourth
quarters of such year over (B) the sum of the aggregate distributions of
Distributable Income pursuant to this Section 3.1 in respect of the first,
second and third calendar quarters of such year.
(iv)In addition to the amounts distributable pursuant to Section 3.1(a)(ii) and
(iii), in the event that the amount distributable pursuant to this Section 3.1
for a previous quarter was reduced as a result of Section 3.4 (due to, for
example, the need to satisfy the Working Capital Requirements), and, at the time
of a quarterly distribution, the Distribution Committee determines that the
Company has sufficient cash with which to make an additional distribution, then
the amount to be distributed in respect of such quarter shall be increased by an
amount determined by the Distribution Committee not to exceed the cumulative
amount previously withheld from distribution;
(b)Order of Distributions. Subject to Section 3.1(a), Section 3.1(c) and Section
3.1(d), the aggregate amount of Distributable Income distributed in respect of
any calendar quarter shall be distributed to the Members as follows:
(i)First, with respect to such quarter, one hundred percent (100%) of the
Distributable Performance Fees shall be distributed to the Class A Members in
proportion to their respective Percentage Class A Interests;
(ii)Second, with respect to such quarter, one hundred percent (100%) of the
Distributable Income shall be distributed to the Class A Members, on the one
hand, and the


6
DB3/ 201676067.6





--------------------------------------------------------------------------------




Class B Members, on the other hand, in proportion to, and to the extent of,
their current and accrued but unpaid ACC Income Preference Amount;
(iii)Third, with respect to such quarter, one hundred percent (100%) of the
Distributable Income shall be distributed to the Class B-1 Members in proportion
to their respective Percentage Class B-1 Interests until the aggregate amount
distributed with respect to such quarter pursuant to this Section 3.1(b)(iii)
equals the Class B-1 Return; and
(iv)Thereafter, with respect to such quarter, one hundred percent (100%) of the
remaining Distributable Income shall be distributed to the Class A Members, on
the one hand, and the Class B-2 Members, on the other hand, in proportion to
their respective Percentage Interests.
(c)Distributions of MAC Distributable Income Prior to the MAC Conversion Date.
Notwithstanding anything to the contrary contained in Section 3.1(b) and subject
to Section 3.1(a) and Section 3.1(d), prior to the MAC Conversion Date, the
aggregate amount of MAC Distributable Income distributed in respect of any
calendar quarter shall be distributed to the Members in accordance with the MAC
Agreement as follows:
(i)First, with respect to such quarter, an amount equal to (A) the Class B MAC
Carried Interest Percentage, multiplied by (B) the MAC Distributable Income
shall be distributed to the Class B Members in proportion to their respective
Class B MAC Income Percentage; and
(ii)Thereafter, with respect to such quarter, one hundred percent (100%) to the
Class A Members, on the one hand, and the Class B Members, on the other hand, in
proportion to their respective MAC Income Percentages.
For the avoidance of doubt, following the MAC Conversion Date, MAC Distributable
Income in respect of any calendar quarter shall be included in the Distributable
Income for such calendar quarter and shall be distributed to the Members in
accordance with Section 3.1(b).
(d)Distributions of Liquidity Event Proceeds. Subject to Article X, which shall
govern distributions upon the dissolution of the Company, upon the occurrence of
a Liquidity Event (x) that, for U.S. federal income tax purposes, is treated as
a sale by the Company of its assets or (y) that is treated as a sale by the
Members of their Interests, the Company shall distribute the proceeds of any
such sale or, in the case of sale of Interests, the Board of Managers shall
cause the proceeds of any such sale to be distributed, as applicable, to the
Members as follows:
(i)First, to the Class A Members in proportion to their respective Percentage
Class A Interests until the Class A Members have received pursuant to this
Section 3.1(d)(i) an amount equal to the Initial OMAM Capital Account Amount;
(ii)Second, an amount equal to $116 million to the Class B-2 Members;


7
DB3/ 201676067.6





--------------------------------------------------------------------------------




(iii)Third, to each Member that has made a Non Pro Rata Additional Capital
Contribution (in proportion to the ratios determined by dividing the amount of
the Unreturned Non Pro Rata Additional Capital Contribution and Unpaid ACC
Income Preference Amount of such Member by the aggregate of such amounts with
respect to all Members) until each such Member has received pursuant to this
Section 3.1(d)(iii) an amount equal to the sum of such Member’s (A) Unreturned
Non Pro Rata Additional Capital Contributions and (B) Unpaid ACC Income
Preference Amount; and
(iv)Thereafter, to the Members in proportion with their respective Initial MAC
Support Percentages.
Notwithstanding anything to the contrary contained in the Agreement, from and
after the occurrence of such a Liquidity Event, until such proceeds are
distributed in full to the Members, the Company shall not make any distributions
to any Person other than in accordance with this Section 3.1(d). For the
avoidance of doubt, if the Company or the Members, as applicable, sell assets or
equity in one period in connection with a Liquidity Event, then sell the
remainder of the Company’s assets or equity in connection with such Liquidity
Event in a later period, the proceeds from the initial sale shall be distributed
pursuant to this Section 3.1(d), and the amounts thus distributed shall be
credited against amounts otherwise distributable pursuant to this Section 3.1(d)
in connection with such Liquidity Event.
Section 3.2Tax Distributions. Notwithstanding Section 3.1 but subject to
Sections 3.3 and 3.4(a), the Company shall make distributions to the Members in
amounts intended to enable the Members (or any Person whose tax liability is
determined by reference to the income of a Member) to discharge their United
States federal, state and local income tax liabilities arising from the
allocations made pursuant to Section 4.1. The amount distributable pursuant to
this Section 3.2 shall be determined by the Distribution Committee in good
faith, based on the Assumed Income Tax Rate and the amounts allocated to the
Members, and otherwise based on such assumptions as the Distribution Committee
determines to be appropriate. To the extent that a Member previously has
received a distribution pursuant to Section 3.1 during any taxable year, such
distribution shall (without duplication) reduce the amount, if any, otherwise
distributable to such Member pursuant to this Section 3.2 in respect of such
taxable year. The amount distributable to any Member pursuant to Section 3.1
shall be reduced by the amount distributed to such Member pursuant to this
Section 3.2.
Section 3.3Withholding; Tax Indemnification. The Distribution Committee is
authorized to withhold from distributions, or with respect to allocations, to
the Members and to pay over to any federal, state, local or other governmental
authority any amounts required to be so withheld pursuant to the Code or other
applicable provisions of any federal, state or local Law. All amounts withheld
pursuant to the Code or any provision of any state or local tax with respect to
any payment, distribution or allocation to the Company or its Members shall be
treated as amounts distributed to the Members pursuant to this Article III for
all purposes under this Agreement. Each Member shall indemnify and hold harmless
the Company for all taxes (including interest, penalties and additions to tax)
relating to amounts received by such Member from the Company that were required
to have been withheld by the Company under applicable Law.


8
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 3.4Overriding Provision.
(a)Notwithstanding any provision to the contrary contained in this Agreement,
the Company shall not make a distribution to any Member if such distribution
would violate Section 18-607 of the Act or other applicable Law.
(b)Notwithstanding any provision to the contrary contained in this Agreement
other than Section 3.2, the Company shall not make any distribution to any
Member if, as determined the Distribution Committee, in the good faith exercise
of its business judgment, the amount of cash remaining at the Company following
such distribution or withdrawal would not be sufficient to satisfy Working
Capital Requirements or regulatory requirements.
ARTICLE IV
ALLOCATIONS
Section 4.1Allocations of Net Profit and Net Loss.
(a)Net Profit - General. After giving effect to the special allocations under
Sections 4.2, 4.3 and 4.4, and subject to Section 4.1(c) and Section 4.1(d), Net
Profit shall be allocated among the Members in the following order and priority:
(i)First, Net Profit attributable to Distributable Performance Fees to the Class
A Members in proportion to their respective Percentage Class A Interests;
(ii)Second, to the Members, in proportion to their respective ACC Income
Preference Amounts until the Members have received allocations of Net Profit
under this Section 4.1(a)(ii) equal to their respective ACC Income Preference
Amounts, as specified in Section 3.1(b)(ii);
(iii)Third, to the Class B-1 Members in proportion to their respective
Percentage Class B-1 Interests until the Class B-1 Members have received
allocations of Net Profit under this Section 4.1(a)(iii) equal to their
respective Class B-1 Returns;
(iv)Thereafter, one hundred percent (100%) to the Class A Members and Class B-2
Members in proportion to their respective Percentage Interests.
(b)Net Loss-General. After giving effect to the special allocations under
Sections 4.2, 4.3 and 4.4, and subject to Section 4.1(c) and Section 4.1(d), Net
Loss shall be allocated among the Members in the following order and priority:
(i)First, to the Members in proportion to their positive Capital Account
balances until such balances are reduced to zero; and
(ii)Thereafter, one hundred percent (100%) to the Class A Members and Class B-2
Members in proportion to their respective Percentage Interests.


9
DB3/ 201676067.6





--------------------------------------------------------------------------------




(c)MAC Net Profit. After giving effect to the special allocations under Sections
4.2, 4.3 and 4.4, prior to the MAC Conversion Date, MAC Net Profit shall be
allocated among the Members in the following order and priority:
(i)First, with respect to such quarter, an amount of MAC Net Profit equal to (A)
the Class B MAC Carried Interest Percentage, multiplied by (B) the MAC
Distributable Income shall be allocated to the Class B Members; and
(ii)Thereafter, with respect to such quarter, to the Class A Members, on the one
hand, and the Class B Members, on the other hand, in proportion to their
respective MAC Income Percentages.
(d)MAC Net Loss. After giving effect to the special allocations under Sections
4.2, 4.3 and 4.4, prior to the MAC Conversion Date, MAC Net Loss shall be
allocated among the Members in the following order and priority:
(i)First, to the Members in inverse order and to the extent of prior allocations
of MAC Net Profit under Section 4.1(c)(ii) that have not been matched by
distributions pursuant to Section 3.1(c)(ii);
(ii)Second, to the Class B Members in inverse order and to the extent of prior
allocations of MAC Net Profit under Section 4.1(c)(i) that have not been matched
by distributions pursuant to Section 3.1(c)(i); and
(iii)Thereafter, to the Members in proportion to their respective MAC Income
Percentages.
Section 4.2Allocations in Connection with Liquidity Event. Following the
occurrence of a Liquidity Event, Net Profit and Net Loss shall be allocated in a
manner such that the Capital Account balances of each of the Members shall be
equal to (a) the amount that each Member would receive pursuant to Section
3.1(d) if the Company were liquidated at such time and liquidating distributions
were then made pursuant to Section 3.1(d), assuming that all Company assets were
sold for cash equal to their respective Asset Values and all Company liabilities
were satisfied (limited with respect to each nonrecourse liability to the Asset
Value of the Company assets securing such liability), minus (b) such Member’s
share of “partnership minimum gain” and “partner nonrecourse debt minimum gain”,
as defined in the Treasury Regulations, computed immediately before the
hypothetical sale of Company assets.
Section 4.3Regulatory and Special Allocations. The following special allocations
shall be made in the following order and prior to any allocations of Net Profit
or Net Loss pursuant to Section 4.1:
(a)Minimum Gain Chargeback. Notwithstanding any other provision of this Article
IV and except as otherwise provided in Treasury Regulation Section 1.704-2(f),
if there is a net decrease in “partnership minimum gain” (within the meaning of
Treasury Regulations Section 1.704-2(b)(2) and 1.704-2(d)) during any Accounting
Period of the Company, each Member shall


10
DB3/ 201676067.6





--------------------------------------------------------------------------------




be specially allocated items of Company income and gain for such Accounting
Period (and, if necessary, subsequent Accounting Periods) in an amount equal to
such Member’s share of the net decrease in partnership minimum gain, as
determined under Treasury Regulations Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulation Sections
1.704-2(f) and (j). This Section 4.3(a) is intended to comply with the minimum
gain chargeback requirement in such Treasury Regulation Section 1.704-2(f) and
shall be interpreted consistently therewith.
(b)Partner Minimum Gain Chargeback. Notwithstanding any other provision of this
Article IV, if there is a net decrease in “partner nonrecourse debt minimum gain
(within the meaning of Treasury Regulations Section 1.704-2(i)) attributable to
a “partner nonrecourse debt” (within the meaning of Treasury Regulations Section
1.704-2(b)(4)), then, each Member who has a share of the partner nonrecourse
debt minimum gain attributable to such partner nonrecourse debt, determined in
accordance with Treasury Regulation Section 1.704-2(i), shall be specially
allocated items of Company income and gain for such Accounting Period (and, if
necessary, subsequent Accounting Periods) in an amount equal to such Member’s
share of the net decrease in partner nonrecourse debt minimum gain attributable
to such partner nonrecourse debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be allocated shall be determined
in accordance with Treasury Regulations Sections 1.704-2(i)(4) and (j)(2). This
Section 4.3(b) is intended to comply with the partner minimum gain chargeback
requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(c)Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations, any deficit
balance in such Member’s Capital Account (after giving effect to the adjustments
set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)) (an “adjusted
capital account deficit”) as quickly as possible; provided, that an allocation
pursuant to this Section 4.3(c) shall be made only if and to the extent that
such Member would have an adjusted capital account deficit after all other
allocations provided for in this Section 4.3 have been tentatively made as if
this Section 4.3(c) were not in the Agreement.
(d)Nonrecourse Deductions. Any “nonrecourse deductions” (within the meaning of
Treasury Regulations Section 1.704-2(b)) for any Accounting Period shall be
specially allocated among the Class A Members and Class B-2 Members in
proportion to their respective Percentage Interests.
(e)Partner Nonrecourse Deductions. Any “partner nonrecourse deductions” (within
the meaning of Treasury Regulations Section 1.704-2(i)) for any Accounting
Period of the Company shall be allocated to the Member who bears the economic
risk of loss with


11
DB3/ 201676067.6





--------------------------------------------------------------------------------




respect to the “partner nonrecourse debt” to which such partner nonrecourse
deductions are attributable, in accordance with Treasury Regulation Section
1.704-2(i)(1).
(f)Section 754 Adjustment. To the extent an adjustment to the adjusted tax basis
of any Company asset pursuant to Code Section 734(b) or Section 743(b) is
required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event that Treasury Regulation Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event that Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4)
applies.
(g)Curative Allocations. Any special allocations of items of income, gain, loss
or deduction pursuant to this Section 4.3 shall be taken into account in
computing subsequent allocations pursuant to this Agreement, so that the net
amount of any item so allocated and all other items allocated to each Member
pursuant to this Agreement shall be equal, to the extent possible, to the net
amount that would have been allocated to each Member pursuant to the provisions
of this Agreement if such special allocations had not occurred.
(h)Special Allocation to OMAM. There shall be specially allocated to OMAM the
amount of any item deductible for federal tax purposes attributable to (i) the
operation of the stock appreciation rights program, voluntary deferral plan,
long-term incentive program or short-term incentive program of Acadian Asset
Management, Inc., through and including the date of such corporation’s merger
with and into the Company; or (ii) any severance, termination or similar payment
that OMAM is required to make to any employee or consultant of the Company
pursuant to any employment or consulting agreement to which the Company is a
party.
Section 4.4Tax Allocations; Sections 704(c).
(a)Except as otherwise provided for in this Section 4.4, each item of income,
gain, loss deduction and credit shall be allocated among the Members in the same
manner for U.S. federal income tax purposes as the correlative item of book
income, gain, loss, deduction and credit is allocated pursuant to this Article
IV.
(b)In addition, in accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, items of income, gain, loss, deduction and credit with
respect to property contributed to the Company shall, solely for U.S. federal
income tax purposes, be allocated so as to take account of any variation between
the adjusted tax basis of property at the time of contribution to the Company
for U.S. federal income tax purposes and its initial Asset Value at the time of
contribution using an allocation method permitted by the Treasury Regulations as
determined by the Tax Matters Partner.
(c)In the event that the Asset Value of any company asset is adjusted in
accordance with this Agreement, subsequent allocations of items of income, gain,
loss, deductions


12
DB3/ 201676067.6





--------------------------------------------------------------------------------




and credits with respect to such asset shall take account of any variation
between the adjusted tax basis of such asset for U.S. federal income tax
purposes and its adjusted Asset Value in a manner consistent with the principles
of Section 704(c) and the Treasury Regulations promulgated thereunder.
(d)Allocations pursuant to this Section 4.4 are solely for purposes of U.S.
federal, state and local income taxes, and shall not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of Net
Profit, Net Loss or other items of income, gain, loss, deduction or credit, or
distributions, pursuant to any provision of this Agreement.
Section 4.5Advances on Member’s Distributive Shares of Net Profit. The Company
shall be authorized to make advances or drawings against a Member’s distributive
share of Net Profit in accordance with Treasury Regulation Section
1.731-1(a)(ii).
Section 4.6Transfer or Assignment. In the case of a transfer, assignment or
issuance of an Interest, for purposes of determining the Net Profit, Net Loss
book income, book loss or other items allocable to any Accounting Period, Net
Profit, Net Loss, book income, book loss and such other items shall be
determined on a daily, monthly or other basis as determined by the Tax Matters
Partner, subject to the approval of a majority of the KELP Managers, such
approval not to be unreasonably withheld or delayed, using any permissible
method under Section 706 of the Code and the Treasury Regulations thereunder.
ARTICLE V
MEMBERS
Section 5.1Limited Liability. Except as otherwise provided by the Act or herein,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member or Manager shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a member or manager of the Company. No Member shall be required
to lend any funds to the Company. The liability of each Member for the debts,
obligations and liabilities of the Company shall be limited to its Capital
Contributions theretofore made to the Company by such Member (or its predecessor
in interest) that have not been previously repaid to or withdrawn by such Member
(or its predecessor in interest) in accordance with the terms of this Agreement.
Section 5.2Certificates. Ownership of Interests will be evidenced by
certificates. The books reflecting the issuance of any certificates shall be
kept by the Company. The certificates shall be consecutively numbered and shall
be entered in the books of the Company as they are issued and shall exhibit the
holder’s name and the percentage ownership represented by the Interests. The
certificates shall carry a legend noting the restrictions on the transfer or
assignment of the Interests and any other matters as shall be determined by the
Company in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), or any other federal or state securities or blue sky Laws.
The Company may determine the conditions upon which a new certificate may be
issued in place of a certificate which is alleged to have been lost, stolen or
destroyed and may, in its discretion, require the owner of such certificate or
its legal representative to give bond, with sufficient surety,


13
DB3/ 201676067.6





--------------------------------------------------------------------------------




to indemnify the Company and any transfer agent and registrar against any and
all loss or claims which may arise by reason of the issuance of a new
certificate in the place of the one lost, stolen, or destroyed.
ARTICLE VI
BOARD; COMMITTEES; OFFICERS; ACTIONS REQUIRING CONSENT OF BOARD
Section 6.1Board.
(a)Power and Authority; Number.
(i)Except as set forth in this Article VI and the other provisions of this
Agreement or as otherwise required by the Act or other applicable Law, the
management, control and operation of and the determination of policy with
respect to the Company and its management and other activities shall be vested
in a Board of Managers (the “Board” or the “Board of Managers”) (acting directly
or through its duly appointed agents), which is hereby authorized and empowered
on behalf and in the name of the Company and in its own name, if necessary or
appropriate, but subject to the other provisions of this Agreement, to carry out
any and all of the purposes of the Company and to perform all acts and enter
into and perform all contracts and other undertakings that it may deem
necessary, advisable, convenient or incidental thereto.
(ii)The Board of Managers shall be comprised of not more than eleven (11)
members (each, a “Manager”). No Person who is a Member may also serve as a
Manager. Any Manager may resign from the Board upon prior written notice to the
Board.
(b)OMAM Managers. OMAM may, at all times, designate up to the number of Managers
equal to the number of KELP Managers plus one (the “OMAM Managers”). Any OMAM
Manager may be removed for any reason or for no reason, by OMAM in its sole
discretion, and any vacancy created by the removal or resignation of an OMAM
Manager shall be filled only by OMAM. Each OMAM Manager shall be entitled to
vote on any matter properly brought before the Board. The OMAM Managers shall
collectively be entitled to the number of votes equal to the number of KELP
Managers on the Board at the time of such meeting, plus one (e.g., if there are
three KELP Managers on the Board, the OMAM Managers shall collectively be
entitled to four votes regardless of the number of OMAM Managers in attendance
at such meeting).
(c)KELP Managers. No more than five (5) Managers (the “KELP Managers”) shall be
appointed as Managers in accordance with procedures as set forth in this Section
6.1(c). The KELP Managers shall consist of the individuals holding the following
titles (or positions with equivalent duties and responsibilities) at the
Company: Chief Executive Officer (or Co-Chief Executive Officers), Chief
Investment Officer, Head of Global Marketing & Client Service and Chief
Operating Officer. At such time that a KELP Manager shall cease to be an
employee of the Company or shall cease to hold the relevant title with the
Company for any reason, such KELP Manager shall automatically cease to be a KELP
Manager without any further action required to be taken. A KELP Manager may not
be removed by any Member except as set forth herein. Any vacancy created by the
resignation or automatic removal of a KELP Manager shall be filled with


14
DB3/ 201676067.6





--------------------------------------------------------------------------------




the officer appointed to hold the relevant title with the Company; provided,
however, that (i) the Chief Executive Officer of the Company (or, in the event
there is no Chief Executive Officer, a majority of the remaining KELP Managers)
may appoint a KELP Partner to be an interim KELP Manager until the relevant
position with the Company is filled by the Board, and (ii) no KELP Manager shall
be appointed with respect to the Chief Investment Officer or the Head of Global
Marketing & Client Service until such positions are initially filled on such
date of appointment as determined by the Board. Any interim KELP Manager shall
have the same rights as the other KELP Managers; provided, however, that such
interim KELP Manager shall be replaced as a KELP Manager immediately upon the
appointment of an officer to the relevant title with the Company. Each KELP
Manager shall be entitled to one vote on any matter properly brought before the
Board.
(d)Approval Requirements. Subject to Section 6.7 hereof, the Board shall take
actions with the approval of a majority of the voting power of the Board in
accordance with Section 6.1(b) (the “Consent of the Board of Managers”);
provided, that until December 31, 2022 (except as provided otherwise in this
Section 6.1(d) or the Bonus Plan), the Board may only take action with the
approval of a majority of the KELP Managers with respect to:
(i)The admission of a Member (provided that no Member may be admitted that would
have the effect of diluting the economic interests of the Class B-1 Interests or
Class B-2 Interests without the approval of a majority of the KELP Managers
through December 31, 2027);
(ii)Any material reduction in benefits or base salaries provided to employees of
the Company;
(iii)Any material change to the policies or method of calculating pre-bonus,
pre-tax profits of the Company;
(iv)Any acquisition by the Company of another business, or any merger or
business combination of another business into the Company;
(v)The appointment of a Chairman of the Board who is not a KELP Manager; and
(vi)The determinations of the Board of Managers with respect to the denial of
indemnification set forth in Sections 7.1(a) and 7.1(b).
(e)Actions of the Board. All decisions or actions of the Board shall be
consistent with the then-current Approved Budget; provided, that the Board
and/or the Company may exceed budgeted expenses in respect of all or any portion
of a calendar year ending on March 31, June 30, September 30 or December 31 so
long as the Company is reasonably expected to achieve the profit forecast in
respect of such period. The Board shall review revised financial forecasts at
all quarterly meetings and shall modify the then-current Approved Budget as
appropriate based on such financial forecasts. The Members agree that the
Company and the Board of Managers shall be subject to and operate pursuant to
the Notification and Authority Framework as applied to the Company on or about
February 1, 2018 by OMAM (the “Framework”) to the extent the Framework does not


15
DB3/ 201676067.6





--------------------------------------------------------------------------------




conflict with the provisions of this Agreement. The Members acknowledge and
agree that OMAM or OM(US)H may from time to time amend or modify the Framework,
in the sole discretion of OMAM or OM(US)H; provided, that such amended Framework
shall only apply to the Company to the extent the amended or modified provisions
are (i) not inconsistent with the provisions of this Agreement or (ii) necessary
to comply with changes in the law and regulation applicable to the Company. OMAM
shall provide any such amendment or modification to the Board of Managers. The
Board of Managers shall operate in accordance with the meeting procedures set
forth in Section 6.3.
Section 6.2Committees. The Company shall establish an executive committee (the
“Executive Committee”), a compensation committee (the “Compensation Committee”)
and a distribution committee (the “Distribution Committee”) and any other
committee that is required under the Framework (as the same may be amended in
accordance with Section 6.1(e)) (collectively, the “Standing Committees”), in
the manner and with such power and authority as is as set forth below in this
Section 6.2. The Board may also establish such other committees with such other
powers and authority as the Board shall determine; provided, that such
delegation of authority shall not infringe on, or otherwise diminish, the power
and authority of any Standing Committee. The power and authority of any
committee established by the Board of Managers under this Section 6.2 shall not
exceed the power and authority possessed by the Board of Managers under this
Agreement and shall be exercised subject to all separate consent rights of OMAM
and supermajority consent rights of the Board of Managers under this Agreement.
Such committees shall operate in accordance with the meeting procedures set
forth in Section 6.3.
(a)Compensation Committee.
(i)The Compensation Committee shall be comprised of five (or six if the Company
appoints co-Chief Executive Officers) individuals consisting of: (i) the
individuals holding the following titles (or positions with equivalent duties
and responsibilities) at the Company: Chief Executive Officer (or Co-Chief
Executive Officers), Chief Investment Officer, Head of Global Marketing & Client
Service and Chief Operating Officer and (ii) one (1) OMAM Manager who shall be
appointed and may be removed, for any reason or no reason, by OMAM in its sole
discretion; provided, however, (i) the Chief Executive Officer of the Company
(or, in the event there is no Chief Executive Officer, a majority of the
remaining KELP Managers) may appoint a KELP Manager to be an interim member of
the Compensation Committee until the relevant position with the Company is
filled by the Board, and (ii) no member of the Compensation Committee shall be
appointed with respect to the Chief Investment Officer or the Head of Global
Marketing & Client Service until such positions are initially filled on such
date of appointment as determined by the Board. Any interim member of the
Compensation Committee shall have the same rights as the other members of the
Compensation Committee; provided, however, that such interim member of the
Compensation Committee shall be replaced as a member of the Compensation
Committee immediately upon the appointment of an officer to the relevant title
with the Company. The Compensation Committee shall meet at least twice a year
during or prior to the time of each of the Trading Windows in such year.


16
DB3/ 201676067.6





--------------------------------------------------------------------------------




(ii)The Compensation Committee shall make all decisions with respect to the
following matters:
(A)compensation of Company employees, including, without limitation,
(1)the allocation among Company employees of the Bonus Pool from the Bonus Plan
and the Deferred Compensation Pool from the Deferred Compensation Plan;
(2)changes to base salaries or employee benefits; and
(3)approval of the portion of bonuses of Company employees who do not hold
Interests indirectly through the KELP;
(B)allocation of KELP interests offered by the KELP among Eligible Employees,
for each Trading Window (including over multiple Trading Windows);
(C)designation of Eligible Employees who may purchase KELP Points from the KELP
for each Trading Window (including over multiple Trading Windows);
(D)waiver of any requirement of purchases or sales of KELP interests;
(E)re-offers of KELP Points to the extent set forth in Article VIII of the KELP
Agreement; and
(F)all matters for which the Compensation Committee makes determinations or
exercises discretion as provided in this Agreement, the KELP Agreement, the
Bonus Plan, the Deferred Compensation Plan and any employment or consulting
agreement between the Company and a KELP Partner.
(iii)The Chief Executive Officer of OMAM, in his or her capacity as Chief
Executive Officer of OMAM, shall have the right to veto, modify and reapportion
any decision made by the Compensation Committee; provided, that (A) the Chief
Executive Officer of OMAM shall not be permitted to exercise such veto to
reject, modify or reapportion the proposed allocations from the Bonus Plan
recommended by the Compensation Committee with respect to any employee of the
Company with total annual compensation in excess of $250,000 if such veto,
modification or reapportionment would result in the allocation to such employee
to be reduced by more than 33% from the allocation initially recommended by the
Compensation Committee; provided, however, that should the Compensation
Committee recommend that any such employee be allocated 15% or more of (I) the
total Bonus Pool from the Bonus Plan or (II) the total Deferred Compensation
Pool from the Deferred Compensation Plan, the Chief Executive Officer of OMAM
shall maintain such right to veto, modify and reapportion the Compensation
Committee decision with respect to such employee and (B) the Chief Executive
Officer of OMAM shall not have the right to veto, modify or reapportion any
bonus allocation approved by the Compensation Committee with respect to any
employee whose total annual compensation is equal to or less than $250,000.


17
DB3/ 201676067.6





--------------------------------------------------------------------------------




(b)Distribution Committee. The Distribution Committee shall be comprised of: (i)
at least one (1) OMAM Manager who shall be appointed and may be removed, for any
reason or no reason, by OMAM in its sole discretion, and (ii) one (1) member who
shall be the Chief Executive Officer (or one of the Co-Chief Executive Officers)
of the Company. The Distribution Committee will determine the amount and timing
of distributions by the Company subject to the terms of this Agreement and
applicable Law and after consultation with the Board of Managers. In its
decisions, the Distribution Committee shall have regard to (A) any Distribution
Policy of the Company, (B) the Working Capital Requirements, (C) regulatory
requirements and (D) expenditures contemplated by the Approved Budget; provided,
that the Distribution Committee shall not have the authority to delay or
withhold any distribution required by Section 3.2 hereof.
(c)Executive Committee. The Executive Committee shall be comprised of up to 12
individuals to be selected by the KELP Managers. Each member of the Executive
Committee shall be a voting member of the Committee. Subject to the Framework
(as the same may be amended in accordance with Section 6.1(e)) and Section 6.7
hereof, the Executive Committee shall have control over (i) the day-to-day
operations of the business of the Company, subject to operating within the
Approved Budget (as the same may be varied in accordance with Section 6.1(e)),
such control to include the right and power, on behalf of the Company without
any further consent of the Members being required (A) to perform all normal
business functions, and otherwise operate and manage the business and affairs of
the Company in accordance with and as limited by this Agreement, (B) to employ
and dismiss from employment any and all employees, agents, attorneys and
consultants of the Company and (C) to enter into contracts and other agreements
with respect to the provision of investment management services and the conduct
of the Company’s business generally and (ii) the investment philosophy,
investment processes and relationships with investment advisory clients of the
Company. For the avoidance of doubt, the Board of Managers also has the right
and power to dismiss from employment any and all employees, agents, attorneys
and consultants of the Company.
Section 6.3Procedures.
(a)Except as otherwise provided by this Agreement, the Board and each Committee
(i) shall approve matters by a majority of the Managers of the Board or such
Committee, as the case may be, (ii) may act by approval granted either at a
meeting of the Board or Committee, as applicable, or by a writing executed by a
sufficient number of Managers or such Committee, as the case may be, to approve
such action, and such writing is filed with the records of the Board or
Committee, as applicable, and (iii) shall act in accordance with such other
rules and procedures as may be approved by a majority of the Managers of the
Board or such Committee, as applicable, consistent with the provisions of this
Agreement.
(b)Any Board or Committee member may, by a writing, grant a proxy to any other
member of the Board or such Committee, as the case may be, permitting such other
member to vote in approval of any matter within the scope of such proxy.
(c)The Board shall have a Chairman who shall serve in such capacity until such
time as a successor is elected and qualified or until such Chairman’s earlier
death, resignation or removal as Chairman. The Board shall have the right to
replace and appoint the Chairman from


18
DB3/ 201676067.6





--------------------------------------------------------------------------------




the members of the Board who shall be a KELP Manager, except as set forth in
Section 6.1(d). The Chairman shall preside at all meetings of the Board at which
he or she shall be present and shall perform such other duties and exercise such
powers as may from time to time be prescribed by the Board. The Chairman shall
also set the agenda for any meetings of the Board and shall have an opportunity
to review any materials distributed to the Board in connection with meetings of
the Board.
(d)Regular meetings of the Board of Managers shall be held at such times and
places within or without the State of Delaware fixed by resolution of the Board
of Managers, and shall be held not less frequently than quarterly. The Chief
Executive Officer (or a Co-Chief Executive Officer) of the Company, the
Chairman, a majority of the Managers or any OMAM Manager may convene a special
meeting of the Board.
(e)Notice of any special meeting of the Board or of any change in the time or
place of a regularly scheduled meeting, which shall state the time and place of
the meeting, shall be given to all Managers by U.S. mail, overnight delivery or
facsimile (in each case with a copy provided by e-mail) or by e-mail, at least
48 hours (and in no event less than one (1) Business Day) before such meeting,
addressed to such Manager at such Manager’s usual or last known business or
residence mailing address, facsimile, or business e-mail address, as applicable,
or by telephone or delivery in person, in each case with a copy provided by
e-mail to such Manager at such Manager’s usual or last known business e-mail
address, at least 24 hours before the meeting; provided, that notice of a
meeting need not be given to any Manager who signs a waiver of notice or a
consent to holding the meeting or an approval of the minutes thereof, whether
before or after the meeting, or who attends the meeting without protesting,
prior thereto or at its commencement, the lack of notice to such Manager.
(f)A majority of the Managers present, whether or not a quorum is present, may
adjourn any meeting to another time and place. If the meeting is adjourned for
more than twenty-four (24) hours, notice of any adjournment to another time or
place shall be given prior to the time of the adjourned meeting to the Managers
who were not present at the time of the adjournment. Managers may participate in
a meeting through use of conference telephone, video conference or similar
communications equipment, so long as all Managers participating in such meeting
can hear one another or by any other means permitted by Law. Participation in a
meeting pursuant to this paragraph constitutes presence in person at such
meeting.
(g)Except as may be otherwise provided by Law or by this Agreement, at any
meeting of the Board of Managers, a majority of the Managers then in office,
present in person or by proxy, shall constitute a quorum; provided, that, (i)
subject to Section 6.1(d) and Section 6.7, the Board shall take no action
without the Consent of the Board of Managers and (ii) the presence of at least
one (1) OMAM Manager, in person or by proxy, shall be required for a quorum of
the Managers.
(h)No Manager shall be paid compensation or fees for such Manager’s services as
Manager, but each Manager shall be reimbursed by the Company for such Manager’s
reasonable expenses incurred in the performance of such Manager’s duties as
Manager as the Board of Managers from time to time may determine by the Consent
of the Board of Managers. Nothing contained in


19
DB3/ 201676067.6





--------------------------------------------------------------------------------




this Section 6.3(h) shall be construed to preclude any Manager from serving the
Company in any other capacity and receiving reasonable compensation therefor.
(i)Each Committee shall meet where, when and as provided by such rules or by
resolution of the Board of Managers; provided, that the Compensation Committee
shall not meet before the fifteenth day following receipt by the Chief Executive
Officer of OMAM of compensation recommendations from Company management. Except
as the Board of Managers may otherwise determine, a majority of the voting
members of the Committee then constituting the membership of any such committee
shall constitute a quorum for the transaction of business and in the case of the
Compensation Committee, the OMAM Manager who is a member of the Compensation
Committee (or such member’s proxy) must participate in such meeting.
Section 6.4Officers.
(a)Appointment and Term of Office. Subject to Section 6.7 hereof, officers of
the Company (“Officers”) shall be appointed from time to time by the Executive
Committee in its sole discretion, and each such officer shall hold office until
a successor is appointed or until such officer’s earlier death, resignation or
removal in the manner hereinafter provided. Each Officer shall have such
authority and shall perform such duties as may be provided in this Agreement or
as the Executive Committee may from time to time prescribe. No such appointment
by the Executive Committee by itself shall cause any member of such committee to
cease to be a “manager” of the Company within the meaning of the Act or this
Agreement or restrict the ability of such committee to exercise the powers so
delegated. The power and authority of any Officer appointed by the Executive
Committee under this Section 6.4 shall not exceed the power and authority
possessed by such committee under this Agreement and shall be exercised subject
to all separate consent rights of OMAM under this Agreement. Unless the
authority of the Officer designated as the officer in question is limited in the
document appointing such Officer or is otherwise specified by the Executive
Committee, any Officer so appointed shall have the same authority to act for the
Company as a corresponding officer of a Delaware corporation would customarily
have to act for a Delaware corporation in the absence of a specific delegation
of authority. Any two or more offices may be held by the same person. The
compensation of all Officers shall be fixed by the Compensation Committee. The
Chief Executive Officer (or the Co-Chief Executive Officers, if applicable) of
the Company shall report directly to the Chief Executive Officer of OMAM.
(b)Resignation and Removal. Any Officer may resign at any time by giving oral or
written notice to the appropriate person: in the case of the Chief Executive
Officer (or a Co-Chief Executive Officer), such notice must be given to the
Chairman of the Board or, if such person is the Chairman of the Board, to the
Chief Executive Officer of OMAM, and for all other Officers, such notice must be
given to, at the Officer’s election, the Chief Executive Officer, the Secretary,
the Director of Human Resources of the Company or to the Officer’s immediate
manager and such resignation shall take effect after the giving of such notice
at the time specified therein or, if the time when it shall become effective
shall not be specified therein, when accepted by action of a majority of the
KELP Managers. Except as aforesaid, the acceptance of such resignation shall not
be necessary to make it effective. All Officers shall be subject to removal at
any time by the Board,


20
DB3/ 201676067.6





--------------------------------------------------------------------------------




for any reason or for no reason. If any office shall become vacant, a
replacement Officer shall be appointed by a majority of the KELP Managers,
subject to Section 6.7.
(c)Secretary. The Secretary shall keep the records of all meetings and written
actions of Members, the Board and the Committees and shall be the custodian of
all contracts, deeds, documents and all other indicia of title to properties
owned by the Company and of its other company records and in general shall
perform all duties and have all powers incident to the office of the secretary
of a corporation organized under the Delaware General Corporation Law and shall
perform such other duties and exercise such other powers as may from time to
time be prescribed by a majority of the KELP Managers. The duties of the
Secretary may be performed by one or more employees or agents of the Company to
be appointed by the Secretary with the consent of a majority of the KELP
Managers.
(d)Agreements. All KELP Partners and any other Persons determined by a majority
of the KELP Managers shall be required to execute and be subject to customary
non-solicitation, confidentiality and invention assignment agreements, as well
as other customary agreements as determined by a majority of the KELP Managers
in consultation with the Company’s Director of Human Resources.
Section 6.5“Managers”; Power to Bind the Company. Each voting member of the
Board shall be a “manager” of the Company as such term is used in the Act. The
Chief Executive Officer (or any Co-Chief Executive Officers) and the other
Officers of the Company shall have the authority to sign agreements, contracts,
instruments or other documents in the name of and on behalf of the Company, as
shall be determined by a majority of the KELP Managers. A majority of the KELP
Managers may authorize any other Person to sign agreements, contracts,
instruments or other documents in the name of and on behalf of the Company, and
such authority may be general or limited to specific instances. Except with
respect to OMAM in its capacity as Tax Matters Partner, no Member or Manager
acting individually in its capacity as a Member or Manager shall have any
authority, power or privilege to act on behalf of or to bind the Company.
Section 6.6Standard of Care for Managers; Liability of Covered Persons.
(a)General. Each Manager shall perform his or her duties hereunder in good faith
and in a manner reasonably believed to be in or not contrary to the best
interests of the Company. No Covered Person shall be liable to the Company or
any Member for any act or omission, including any mistake of fact or error in
judgment, taken, suffered or made by such Covered Person in good faith and in
the reasonable belief that such act or omission is in or is not contrary to the
best interests of the Company and is within the scope of authority granted to
such Covered Person by this Agreement; provided, that such act or omission does
not constitute Disabling Conduct. No Member shall be liable to the Company or
any Member for any action taken by any other Member.
(b)Reliance. A Covered Person shall incur no liability in acting in good faith
upon any signature or writing believed by such Covered Person to be genuine, may
rely on a certificate signed by an executive officer of any Person in order to
ascertain any fact with respect to such Person or within such Person’s
knowledge, and may rely on an opinion of counsel selected by such Covered Person
with respect to legal matters, except to the extent that such belief, reliance


21
DB3/ 201676067.6





--------------------------------------------------------------------------------




or selection constituted Disabling Conduct. Each Covered Person may act directly
or through such Covered Person’s agents or attorneys. Each Covered Person may
consult with counsel, appraisers, engineers, accountants and other skilled
Persons selected by such Covered Person, and shall not be liable for anything
done, suffered or omitted in reasonable reliance upon the advice of any of such
Persons, except to the extent that such selection or reliance constituted
Disabling Conduct. No Covered Person shall be liable to the Company or any
Member for any error of judgment made in good faith by an officer or employee of
such Covered Person; provided, that such error does not constitute Disabling
Conduct of such Covered Person.
(c)Fiduciary Duties. Notwithstanding any other provision of this Agreement or
any other provision of law or equity and to the fullest extent permitted by law,
the Members agree that none of OMAM (and any Person that owns equity interests
of OMAM either directly or indirectly, including OM(US)H or OM Asset
Management), the KELP, or any OMAM Manager(s) shall owe any duties (including
fiduciary duties) to any Member, the Company or any other Person bound by this
Agreement, other than the duties and obligations of such Member or OMAM
Manager(s) expressly set forth in this Agreement, provided, however, that
nothing in this Section 6.6(c) shall eliminate any implied contractual covenant
of good faith and fair dealing. To the extent that, at law or in equity, a
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Company or to any Member, the Person acting under this Agreement shall
not be liable to the Company or to any Member for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of a Person to any
Member, the Company or any other Person bound by this Agreement otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of the Person. The Company and each of the Members
expressly acknowledge that neither OMAM (and any Person that owns equity
interests of OMAM either directly or indirectly, including OM(US)H and OM Asset
Management) nor OMAM Manager(s) is under any obligation to consider the separate
interests of any Member (including the tax consequences to any Member) in
deciding whether to take, or cause the Company to take (or decline to take), any
actions, and that neither OMAM (and such Person) nor OMAM Manager(s) shall be
liable for monetary damages for losses sustained, liabilities incurred or
benefits not derived by any Member in connection with such decisions.
Section 6.7Actions Requiring Consent of the Board of Managers. Notwithstanding
any other provision of this Agreement, the following actions on behalf of the
Company shall require the Consent of the Board of Managers:
(a)amending this Agreement, subject to Section 13.6, or the Certificate of
Formation;
(b)incurring any obligation for borrowed money, except as provided in Section
2.5(b) hereof;
(c)entering into transactions with Affiliates or Related Parties of the Company
or any Member or Manager other than in the ordinary course of business on arm’s
length terms, except as provided in Section 2.5(b) hereof;


22
DB3/ 201676067.6





--------------------------------------------------------------------------------




(d)filing any lawsuit by or on behalf of the Company in any federal, state or
local court;
(e)entering into any agreement or transaction or series of related agreements or
transactions out of the ordinary course of business for the sale, exchange or
transfer of any assets of the Company with a value in excess of $50,000;
(f)issuing, selling or consenting to the Transfer of any Interest to any Person
or permitting or authorizing the issuance or creation of any other direct or
indirect interests, or rights to acquire any other direct or indirect interest,
in the Company;
(g)redeeming any Interest or loaning monies to any Person, except as provided in
Section 2.5(b) hereof;
(h)adopting or modifying the Approved Budget and business plan;
(i)pledging Company assets as security for any obligation or otherwise
encumbering Company assets;
(j)entering into any consent decree, settlement or negotiation with a government
regulatory or enforcement agency;
(k)entering into any consent decree or settlement as a result of legal action
from a private party;
(l)assuming any third-party liability or providing a guarantee outside the
ordinary course of business;
(m)creating any subsidiary, entering into an agreement of partnership or
becoming a member of a limited liability company, a partner (general or limited)
of a partnership or a limited liability limited partnership or a joint venture,
or a shareholder of a corporation; becoming a trustee of a trust or business
trust; provided that this provision shall not apply to a commingled investment
vehicle established by the Company in the ordinary course of business consistent
with past practice;
(n)merging or entering into an agreement to merge or enter into a joint venture
agreement or other form of strategic alliance;
(o)appointing officers of the Company having the title of President or Executive
Vice President or a “C”-level title, including Chief Executive Officer (or
Co-Chief Executive Officer), Chief Financial Officer, Chief Operating Officer,
Chief Compliance Officer, Chief Investment Officer, Head of Global Marketing &
Client Service or Chief Sales and Marketing Officer (or, in each case, any
office or officer with responsibilities commensurate with any of the foregoing
titles);
(p)appointing, retaining or terminating a firm of independent public accountants
for the preparation of the Company’s financial statements set forth in Section
9.5 hereof;


23
DB3/ 201676067.6





--------------------------------------------------------------------------------




(q)changing the nature of the Company’s business or its overall policies;
(r)commencing any voluntary bankruptcy, insolvency or similar proceeding with
the Company as debtor;
(s)dissolving, liquidating or winding up the operations or any portion of the
operations of the Company;
(t)making any tax elections;
(u)entering into any non-competition or other similar agreement that restricts
or limits the actions of the Company;
(v)entering into any other transaction or series of related transactions out of
the ordinary course of business; or
(w)consummating a Liquidity Event.
Section 6.8Covenants Regarding OFAC. Neither the Company, nor any Member or
Manager, nor any of their respective Affiliates, nor any of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a Person with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and is not and will not engage in any dealings or transactions or be
otherwise associated with such Persons. Neither the Company, nor any Member or
Manager, nor any of their respective Affiliates, nor any of their respective
employees, officers, directors, representatives or agents, has taken or will
take any action that would constitute a violation of the USA Patriot Act, P.L.
107-56, 1115 Stat. 272 (2001), as amended, including without limitation the
anti-money laundering provisions thereof.
Section 6.9Approved Budget. Subject to Section 6.7 hereof, the Chief Executive
Officer (or the Co-Chief Executive Officers) of the Company shall be responsible
for the preparation of a budget and business plan for each Fiscal Year, and
shall, by the date designated by the Chief Financial Officer (or officer with
commensurate responsibilities) of OMAM (usually on or about September 15, and in
any event no later than September 15, of the year immediately preceding such
Fiscal Year), and unless otherwise extended by the Chief Financial Officer (or
officer with commensurate responsibilities) of OMAM, submit such proposed budget
and business plan to the Board of Managers for preliminary approval. If approved
by the Board of Managers, such proposed budget and business plan shall be
submitted by the Chief Executive Officer (or the Co-Chief Executive Officers) of
the Company or his designee to OMAM for final approval. Such proposed budget and
business plan shall become final and binding upon approval of such proposed
budget and business plan by OMAM unless OMAM objects within 90 days of receipt
of such proposed budget and plan; provided, that such budget and business plan
shall become final and binding prior to the end of such 90 day period if OMAM
expressly consents prior to the end of such 90 day period. If OMAM


24
DB3/ 201676067.6





--------------------------------------------------------------------------------




notifies the Chief Executive Officer (or a Co-Chief Executive Officer) of the
Company of any objection(s) to the proposed budget and business plan within such
period, the Chief Executive Officer (or a Co-Chief Executive Officer) of the
Company shall revise and resubmit such proposed budget and business plan to the
Board of Managers, and, if then approved by the Board of Managers, such proposed
budget and business plan shall be resubmitted by the Chief Executive Officer (or
a Co-Chief Executive Officer) of the Company to OMAM. The same procedures for
approval, objection, revision and resubmission shall be applicable until final
approval of a proposed budget and business plan by OMAM; provided, that if such
final approval is not obtained, the budget and business plan then in effect will
continue. Upon such final approval or expiry of the review period set forth in
this Section, such budget and business plan shall be the “Approved Budget” for
the relevant period. Subject to Section 6.7 hereof, not later than 30 days prior
to any fiscal quarter, the Chief Executive Officer (or a Co-Chief Executive
Officer) of the Company may submit proposed changes to the then Approved Budget
for such subsequent fiscal quarter as he or she shall deem necessary. Such
changes shall be subject to the same approval process as the initially proposed
budget and to the extent finally approved by OMAM shall modify the previously
Approved Budget, and the modified budget and business plan shall thereupon be
the Approved Budget for the relevant period.
ARTICLE VII
INDEMNIFICATION
Section 7.1Indemnity.
(a)General. Except as provided in this Section 7.1, the Company shall indemnify
OMAM, OM(US)H, OM Asset Management and any Member or Manager (including Members
and Managers who serve at the Company’s request as directors, Officers,
managers, members, partners, employees or other agents of another organization
or who serve at its request in any capacity including with respect to any
employee benefit plan; such service is hereafter described as serving in a
representative capacity) (each, a “Indemnified Person”) against expenses,
including reasonable attorney’s fees, and against the amount of any judgment,
money, decree, fine, penalty, or settlement, necessarily paid or incurred by
such Indemnified Person in connection with or arising out of any claim, or any
civil or criminal action, suit, or other proceeding of whatever nature brought
against such Indemnified Person (other than an action brought by or in the right
of the Company) by reason of such Indemnified Person being or having been a
Manager or Member, serving or having served in a representative capacity, or
acting or having acted, or failing to act or to have acted, pursuant to
authority granted by this Agreement; provided, that any indemnity under this
Section 7.1 shall be provided out of and only to the extent of the Company’s
assets, and no Member or Manager shall have personal liability on account
thereof. The foregoing indemnification shall be conditioned, however, upon the
Indemnified Person seeking it, at all times and from time to time, fully
cooperating with and assisting the Company and its counsel in any reasonable
manner with respect to protecting or pursuing the Company’s interests in any
matter relating to the subject matter of the claim, action, suit or other
proceeding for which indemnification is sought. No indemnification shall be
provided for any Indemnified Person (i) if such Indemnified Person has committed
fraud, gross negligence or willful misconduct as reasonably determined by the
Board of Managers, (ii) with respect to any


25
DB3/ 201676067.6





--------------------------------------------------------------------------------




matter as to which the Board of Managers determines that such Indemnified Person
did not act in good faith in the reasonable belief that such Indemnified
Person’s action was in the best interest of the Company or, to the extent that
such matter relates to service with respect to any employee benefit plan, in the
best interests of the participants, or the beneficiaries of such employee
benefit plan, or (iii) with respect to any criminal action or proceeding, if
such Indemnified Person had reasonable cause to believe that such Indemnified
Person’s conduct was unlawful. In the event an Indemnified Person is a Manager,
any decision of the Board of Managers referred to in the preceding sentence
shall be made by the Board of Managers without the vote of that Manager.
Notwithstanding the foregoing, the Company shall not provide indemnification for
any former Manager or Member who, in the reasonable judgment of the Board of
Managers, was in serious or repeated breach of its duties as a Manager or
Member. Any employee of or agent for the Company may be indemnified in such
manner as the Board of Managers determines.
(b)Expenses. If an Indemnified Person provides the Board of Managers with
evidence that demonstrates to the reasonable satisfaction of the Board of
Managers that such Indemnified Person is reasonably likely to prevail on the
merits of such matter, expenses reasonably incurred in defending any claim,
action, suit or proceeding of the character described in Section 7.1(a) shall be
advanced by the Company prior to the final disposition of such claim, action,
suit or proceeding upon receipt of a written undertaking by or on behalf of the
recipient to repay all such advances if it is ultimately determined that such
Indemnified Person is not entitled to indemnification pursuant to Section
7.1(a).
(c)Outside Interests. OMAM and any of its Affiliates except the Company may
engage in and possess interests in other business ventures and investment
opportunities (unconnected with the Company) of every kind and description,
independently or with others, including without limitation serving as member,
manager or partner of other limited liability companies and partnerships. The
Company and each of the Members acknowledge and agree that (i) the corporate
opportunity doctrine (or any analogous doctrine) under the Act and applicable
federal statutes shall not apply with respect to OMAM or any of its Affiliates,
managers, directors, officers, employees, or holders of its or its Affiliates’
respective equity securities, and (ii) neither the Company nor any Member shall
have, and each such Person hereby renounces, any rights in or to such
independent business ventures or investment opportunities or the income or
profits therefrom by virtue of this Agreement.
(d)Survival of Protection. The provisions of this Section 7.1 shall continue to
afford protection to each Indemnified Person regardless of whether such
Indemnified Person remains in the position or capacity pursuant to which such
Indemnified Person became entitled to indemnification under this Section 7.1 and
regardless of any subsequent amendment to this Agreement, and no amendment to
this Agreement shall reduce or restrict the extent to which these
indemnification provisions apply to actions taken or omissions made prior to the
date of such amendment.
(e)Rights Cumulative. The right of any Indemnified Person to the indemnification
provided herein shall be cumulative with, and in addition to, any and all rights
to


26
DB3/ 201676067.6





--------------------------------------------------------------------------------




which such Indemnified Person may otherwise be entitled by contract or as a
matter of law or equity and shall extend to such Indemnified Person’s
successors, assigns, heirs and legal representatives.
ARTICLE VIII


TRANSFERS OF INTERESTS;
ADDITIONAL MEMBERS; RESIGNATIONS
Section 8.1Transfers.
(a)General. Subject to this Article VIII, (i) except with the prior written
consent of OMAM in its sole discretion (which consent may be subject to the
requirement that the transferee shall have received a copy of the Company’s most
recent audited financial statements and such other information as determined by
the Compensation Committee no later than five (5) Business Days prior to such
Transfer), no Member other than OMAM may directly or indirectly Transfer all or
any portion of such Member’s Interest or any rights therein, and (ii) OMAM and
any of its successors and assigns, in its sole discretion, may directly or
indirectly Transfer all or any portion of its Interest or any rights therein to
any transferee without any restriction or limitation.
(b)Restrictions. Subject to Section 6.1(d)(i), no transferee of an Interest
shall be admitted as a Member (i) without the prior written consent of OMAM in
its sole discretion and (ii) unless such transferee first executes a counterpart
of the signature page of this Agreement and/or any other agreements, documents
or instruments specified by the Board or OMAM. Upon obtaining such consent and
upon the execution of such signature page and/or such other agreements,
documents and instruments, such transferee shall be admitted as a Member and
shall have all of the rights and powers and be subject to the restrictions and
liabilities of a Member hereunder. Any such admission shall be deemed effective
as of simultaneous with the applicable Transfer.
(c)Admissions. In connection with any admission of a new Member, the Board shall
revise the books and records of the Company to reflect the inclusion of the
additional Member and shall notify the other Members of such admission in
writing.
(d)Transfers in Violation of this Agreement. In the event of any attempted or
purported Transfer in contravention of any of the provisions in this Agreement,
such attempted or purported Transfer shall be null and void and ineffective to
Transfer any Interest in the Company and shall not bind, or be recognized by or
on the books of, the Company, and any attempted or purported transferee in such
Transfer shall not be or be treated as or deemed to be a Member for any purpose.
In the event of such attempted or purported Transfer in contravention of any of
the provisions of this Agreement, then the Company and each other Member shall,
in addition to all rights and remedies at law and equity, be entitled to a
decree or order restraining and enjoining such Transfer, and the offending
Member shall not plead in defense thereto that there would be an adequate remedy
at law; it being expressly hereby acknowledged and agreed that damages at law
would be an inadequate remedy for a breach or threatened breach of the
provisions set forth in this Agreement concerning any such attempted or
purported Transfer.


27
DB3/ 201676067.6





--------------------------------------------------------------------------------




(e)Court Ordered Transfers. In the event of any Transfer which, notwithstanding
having been prohibited by the terms of this Agreement, is mandated by a court of
final jurisdiction, the transferee shall have no voting or consent rights
hereunder unless otherwise required by the Act.
(f)Issuance of Class B Interests. During the term of this Agreement and subject
to Sections 6.2(b) and 6.7 hereof, the Company shall not issue any Class B
Interests to OMAM or any Affiliate of OMAM without the prior written consent of
the KELP.
(g)Compliance with Securities Laws. Notwithstanding anything to the contrary
herein, the Company shall not issue any Interest, and no Member shall Transfer
its Interest, to the extent that such issuance or Transfer would violate the
Securities Act or any other federal or state securities or blue sky Laws.
Section 8.2Resignations, Etc. No Member may resign or withdraw from the Company
prior to the termination of the Company pursuant to Article X without the prior
written consent of OMAM in its sole discretion.
Section 8.3Mandatory Sale; Right of First Refusal.
(a)If at any time the Board desires to cause all Members to Transfer all (or any
pro rata share) of their respective Interests to any potential transferee (or
transferees) in connection with a proposed Liquidity Event (other than clause
(c) of the definition of Liquidity Event) (the “Proposed Mandatory Sale”), the
Board, subject to Sections 6.1(d), 6.1(e) and 6.7, as applicable, and the KELP’s
right of first refusal set forth in Section 8.3(c) below, shall have the right
to require that all Members Transfer all (or such pro rata share of) their
respective Interests to such transferee (or transferees) on substantially the
same terms and conditions as the Proposed Mandatory Sale. The Board shall
provide written notice to the KELP Managers within five (5) days of the
execution of any confidentiality agreement related to any transaction that would
reasonably be expected to lead to, and was entered into for the purpose (whether
or not the sole purpose) of, pursuing a Liquidity Event. The Members agree to
execute a similar confidentiality agreement, if necessary, in order to
participate in the due diligence or other discussions that may lead to a
Liquidity Event; provided, that, pursuant to the terms of such similar
confidentiality agreement, (i) the KELP shall be permitted to provide
confidential information to its professional advisors (including investment
bankers, lawyers and accountants) on customary terms and to financing sources
(including private equity firms and lenders) in order to permit the KELP to
raise equity and/or debt financing in connection with the exercise of its rights
under this Section 8.3 and (ii) the KELP shall be permitted to disclose the
existence and potential terms of a proposed transaction to the KELP Managers to
the extent that the KELP, in good faith, determines that such disclosure is
appropriate or desirable. The KELP shall, and shall cause any Person to whom the
KELP has provided such confidential information to, promptly return to the
Company and/or destroy all such confidential information no later than five (5)
Business Days after the Board notifies the KELP that negotiations or discussions
with such proposed transferee related to such transaction have ended. The KELP
shall not thereafter use any such confidential information except as permitted
under this Agreement, and shall cause any Person to whom the KELP has provided
such confidential information not to thereafter use any such confidential
information.


28
DB3/ 201676067.6





--------------------------------------------------------------------------------




(b)The Board shall provide written notice to the Members (the “Required Sale
Notice”) of a Proposed Mandatory Sale or a transaction described in clause (a)
or (b) of the definition of Liquidity Event (a “Proposed ROFR Sale”) no later
than fifteen (15) days after the Board and OMAM have approved the term sheet for
such Proposed ROFR Sale. The Required Sale Notice shall identify such potential
transferee (or transferees), all material terms of the Proposed ROFR Sale and
the expected date of closing.
(c)Until December 31, 2022, the KELP shall have the right to purchase all (or
such pro rata share) of the Interests or other assets offered by OMAM or the
Company to such transferee on the same terms and conditions as OMAM or the
Company has agreed with such transferee. The KELP shall exercise its right by
providing written notice, which shall be irrevocable (the “KELP ROFR Notice”),
to the Board no more than thirty (30) days after the Board has delivered the
Required Sale Notice for such Proposed ROFR Sale. The closing of such Transfer
to the KELP shall take place on the date specified in the KELP ROFR Notice,
which shall be no later than three (3) Business Days following the satisfaction
of any material conditions required by the Transfer described in the Required
Sale Notice, including any financing condition or condition relating to client
consent. Following payment by the KELP to OMAM or the Company, as applicable, of
the consideration payable in connection with such Transfer, the Interest (or
such pro rata share) held by OMAM (or assets of the Company, if applicable)
shall be deemed Transferred to the KELP. If the KELP fails to provide the KELP
ROFR Notice prior to the expiration of the 30-day period, the KELP shall forfeit
its right to purchase any of the Interests or assets offered by OMAM or the
Company to such transferee.
(d)Subject to and in accordance with this Section 8.3, upon the closing of any
Transfer by one or more Members of all (or such pro rata share) of their
respective Interests as described in a Required Sale Notice and in connection
with a Proposed Mandatory Sale, such transferee (or transferees) shall pay to
each Member the consideration payable to such Member in connection with the
Proposed Mandatory Sale of all (or such pro rata share) of the Interests of the
Company to such transferee (or transferees), and the Interest (or such pro rata
share) of all such Members shall be deemed Transferred to such transferee (or
transferees). In the event of any Transfer pursuant to this Section 8.3, all of
the Proceeds of such Transfer shall be distributed at, or following, the closing
of such Transfer to the Members in accordance with Section 3.1(d). All payments
shall be by wire transfer pursuant to instructions to be provided by the payment
recipient no later than two (2) Business Days prior to the closing, or by such
other methods as may be agreed by the payor and payee.
ARTICLE IX
BOOKS; ACCOUNTING; TAX ELECTIONS; REPORTS
Section 9.1Books and Records. The Board shall keep, or cause to be kept,
complete and accurate books and records of account of the Company. The books of
the Company shall be maintained in accordance with generally accepted accounting
principles consistently applied, and shall at all times be maintained or made
available at the principal business office of the Company. A current list of the
full name and last known business address of each Member, a copy of the
Certificate of Formation, including all certificates of amendment thereto,
copies of the Company’s


29
DB3/ 201676067.6





--------------------------------------------------------------------------------




federal, state and local income tax returns and reports, if any, for the six
most recent years, copies of this Agreement and of any financial statements of
the Company for the three most recent years and all other records required to be
maintained pursuant to the Act, shall be maintained at the principal business
office of the Company. The books and records of the Company shall be audited as
of the end of each Fiscal Year by such nationally or regionally-recognized
accounting firm as shall be selected by the Board, subject to Section 6.7.
Section 9.2Reports. Each Member shall have the right, at all reasonable times
but in any event only during usual business hours and upon reasonable notice, to
audit, examine and make copies of or extracts from the information and records
of the Company described in Section 18-305(a) of the Act for any purpose
reasonably related to such Member’s Interest. Such right may be exercised
through any agent or employee of such Member designated by such Member or by a
certified public accountant designated by such Member. A Member shall bear all
expenses incurred in any investigation made for such Member’s account pursuant
to this Section 9.2 or Section 18-305 of the Act.
Section 9.3Filings of Returns and Other Writings; Tax Matters Partner.
(a)The Board shall cause the preparation and timely filing of all Company tax
returns and shall, on behalf of the Company, timely file all other writings
required by any governmental authority having jurisdiction to require such
filing.
(b)The Board shall timely provide, or cause to be provided, to each person who
at any time during a Fiscal Year was a Member with an annual statement
(including a copy of Schedule K-1 to Internal Revenue Service Form 1065)
indicating such Member’s share of the Company’s income, loss, gain, expense and
other items relevant for Federal income tax purposes.
(c)The “tax matters partner,” as defined in Section 6231(a)(7) of the Code, and
the “partnership representative” of the Company for any tax period subject to
the provisions of Section 6223 of the Code, as amended by the Revised
Partnership Audit Procedures (in each such capacity, the “Tax Matters Partner”)
shall be OMAM. Each Member hereby consents to such designation and agrees that
upon the request of OMAM it will execute, certify, acknowledge, deliver, swear
to, file and record at the appropriate public offices such documents as may be
necessary or appropriate to evidence such consent.
(d)Promptly following the written request of the Tax Matters Partner, the
Company shall, to the fullest extent permitted by Law, reimburse and indemnify
the Tax Matters Partner for all reasonable expenses, including reasonable legal
and accounting fees, claims, liabilities, losses and damages incurred by the Tax
Matters Partner in connection with any administrative or judicial proceeding
with respect to the tax liability of the Members.
(e)The provisions of this Section 9.3 shall survive the termination of the
Company or the termination of any Member’s Interest in the Company and shall
remain binding on the Members for as long a period of time as is necessary to
resolve with the Internal Revenue Service any and all matters regarding the
federal income taxation of the Company or the Members.


30
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 9.4Banking. All funds of the Company may be deposited in such bank,
brokerage or money market accounts as shall be established by the Board.
Withdrawals from and checks drawn on any such account shall be made upon such
signature or signatures as the Board may designate.
Section 9.5Financial Information.
(a)Any financial information prepared pursuant to this Section 9.5 shall be
prepared from the books and records of the Company in accordance with generally
accepted accounting principles, shall accurately reflect the books, records and
accounts of the Company, and shall be complete and correct in all material
respects.
(b)Within ninety (90) days after the end of each Fiscal Year, the Board of
Managers shall cause to be prepared a consolidated balance sheet of the Company
as of the end of such fiscal year and the related consolidated statement of
operations and cash flows for the Fiscal Year then ended, prepared in accordance
with generally accepted accounting principles and certified by a firm of
independent public accountants of recognized national standing selected by the
Board of Managers, subject to Section 6.7 hereof, in each case with comparative
statements for the prior Fiscal Year.
(c)Within forty-five (45) days after the end of the second fiscal quarter of
each Fiscal Year, the Board of Managers shall cause to be prepared a
consolidated balance sheet of the Company and the related consolidated statement
of operations and cash flows, unaudited but prepared in accordance with
generally accepted accounting principles and certified by the Chief Financial
Officer of the Company, as of the end of second fiscal quarter and for the
period from the beginning of the Fiscal Year to the end of the second fiscal
quarter, in each case with comparative statements for the comparable period in
the prior Fiscal Year.
(d)The Chief Executive Officer (or Co-Chief Executive Officer) of the Company
shall provide OMAM with regular financial reporting, reconciling actual expenses
against the Company’s Approved Budget, in a format reasonably requested by OMAM.
Any changes to the previously Approved Budget, if approved by OMAM, shall be
reflected in the next succeeding monthly report of the Company and will be shown
as variances to the initial Approved Budget. The Chief Executive Officer of the
Company shall be responsible for delivering to OMAM on a monthly basis all other
financial reporting regarding the Company that is requested by OMAM from time to
time.
(e)The Board of Managers shall, and shall cause the Officers and employees of
the Company to, cooperate with the Company’s firm of independent public
accountants, the Board of Managers, Officers and employees of the Company and
any authorized agent of the Company in (i) the preparation of the audited and
unaudited financial statements of the Company described in this Section 9.5 and
(ii) any valuation of the Company performed for any reason. The Board of
Managers shall, and shall cause the Officers and employees of the Company to,
comply with any legal or regulatory requirements related to the Company’s
affiliation with OM Asset Management, including reconciliation between U.S.
generally accepted accounting principles and International Financial Accounting
Standards.


31
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 9.6Confidential Information. Except as otherwise required by Law or
judicial order or decree or by any governmental or regulatory agency or
authority, unless otherwise approved by the Board of Managers, no Person shall
use any proprietary or confidential information of the Company other than for
the benefit of the Company, whether or not such Person is or remains a Member,
Manager, Affiliate of a Member or Manager, Officer, employee or other agent of
the Company (for the avoidance of doubt, the direct and indirect owners of OMAM
may use such information to the extent required by accounting requirements, law
or judicial order or decree or by any governmental or regulatory agency or
authority or listing authority having jurisdiction over such direct or indirect
owner). The preceding sentence shall not, however, apply to disclosures of
information that (a) is or becomes generally available to the public other than
as a result of any violation of this Agreement by the disclosing Person or
anyone to whom such disclosing Person transmits any information, (b) is or
becomes known or available to such disclosing Person on a non-confidential basis
from a source (other than the Company or any of its subsidiaries) that is not
under any confidentiality obligation to the Company or any of its subsidiaries
with respect to that information, or (c) that such disclosing Person
demonstrates by clear and convincing evidence was independently developed by
such disclosing Person.
ARTICLE X
TERM; TERMINATION
Section 10.1Term. The term of the Company shall be perpetual, unless sooner
terminated as hereinafter provided.
Section 10.2Events of Dissolution.
(a)The Company shall be dissolved and the affairs of the Company wound up in
accordance with the Act upon the first to occur of the following events (each,
an “Event of Dissolution”):
(i)the Consent of the Board of Managers (in accordance with Section 6.7 hereof);
(ii)the withdrawal, or other inability to act as a member of the Company, of
OMAM, or the dissolution, termination, winding-up or bankruptcy of OMAM;
(iii)the entry of a decree of judicial dissolution under Section 18-802 of the
Act; or
(iv)the termination of the legal existence of the last remaining member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act.
Upon the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company, to the fullest extent permitted
by law, the


32
DB3/ 201676067.6





--------------------------------------------------------------------------------




personal representative of such member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such member in the Company, agree in writing (A) to continue the
Company and (B) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such member in the Company.
Following the foregoing event, the Board of Managers shall proceed diligently to
liquidate the assets of the Company in a manner consistent with commercially
reasonable business practices. A change in control of the Company shall not
constitute an Event of Dissolution. Except as provided in Section 10.2(a)(ii),
the death, retirement, resignation, removal, bankruptcy or dissolution of a
Member or the occurrence of any other event that terminates the continued
membership of a Member in the Company (including the bankruptcy of such Member)
shall not in and of itself cause a dissolution of the Company to occur (and the
Company, without such Member, shall continue), unless there are no remaining
Members of the Company.
(b)Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
the assets of the Company shall have been distributed as provided herein and a
certificate of cancellation of the Certificate of Formation has been filed with
the Secretary of State.
Section 10.3Application of Assets. In connection with the liquidation of the
Company, the assets of the Company shall be applied and distributed by the
Distribution Committee in the following order of priority:
(a)first, to creditors of the Company, including Members, in the order of
priority provided by Law, and the creation or augmentation of a reserve of cash
or other assets of the Company for contingent liabilities in an amount, if any,
determined by the Distribution Committee to be appropriate for such purposes;
and
(b)thereafter, to the Members in accordance with the provisions of Section
3.1(d) hereof.
ARTICLE XI
ADDITIONAL TAX AND OTHER REQUIREMENTS
Section 11.1Priorities. No Member shall have any rights or priority over any
other Members as to contributions or as to distributions or compensation by way
of income, except as specifically provided in this Agreement.
Section 11.2Entity Characterization. It is the intention of the Members that the
Company constitute a partnership for U.S. federal income tax purposes and, to
the extent permitted under applicable Law, all other income tax purposes. The
Company shall use its reasonable best efforts to comply with all applicable Laws
and regulations to ensure that the Company is treated as a partnership for U.S.
federal income tax purposes.


33
DB3/ 201676067.6





--------------------------------------------------------------------------------




Section 11.3Internal Revenue Code Section 409A. This Agreement is intended to
comply with the requirements of Code Section 409A, including any applicable
requirements for exclusion from coverage by such Code Section 409A. Consistent
with this intent, this Agreement shall be construed and administered in
accordance with Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Agreement. In
the event that the Board of Managers determines that any amount payable
hereunder will be taxable to any Member under Section 409A of the Code, the
Treasury Regulations or other guidance, prior to payment of such amount, the
Board of Managers is hereby authorized and empowered, without further vote or
action of the Members, (a) to amend this Agreement (including with retroactive
effect) as the Board of Managers determines necessary or appropriate to preserve
the intended tax treatment of any payments provided by this Agreement, and shall
have the authority to execute any such amendment by and on behalf of each
Member, and/or (b) to take such other actions as the Board of Managers
determines necessary or appropriate to comply with the requirements of Code
Section 409A.
ARTICLE XII
DEFINITIONS
Any capitalized term used in this Agreement without definition shall have the
meaning set forth below.
“ACC Balance” shall mean, with respect to a Member, the cumulative amount of all
Non-Pro Rata Additional Capital Contributions made by such Member pursuant to
Section 2.2. For the avoidance of doubt, the ACC Balance held by OMAM with
respect to its Class B Interest immediately prior to the Effective Date shall be
reallocated to the aggregate Class A Interests held by OMAM as of the Effective
Date.
“Additional Capital Contribution Percentages” shall mean the additional capital
contribution percentages as agreed among the Members.
“ACC Income Preference Amount” shall mean, with respect to a Member, an amount
sufficient to provide such Member a cumulative internal rate of return equal to
the Prime Rate per annum plus 2% in respect of such Member’s ACC Balance from
time to time, taking into account the date and amount of each addition to such
ACC Balance and the date and amount of each prior distribution made pursuant to
Section 3.1(b)(ii) in respect of such ACC Balance.
“Accounting Period” shall mean, for the first period, the period commencing on
the date of formation of the Company and ending on the next Adjustment Date. All
succeeding Accounting Periods shall commence on the day after an Adjustment Date
and end on the next Adjustment Date.
“Act” shall have the meaning set forth in the recitals to this Agreement.
“Adjustment Date” shall mean (a) the last day of each Fiscal Year, (b) the date
of any Liquidity Event or (c) any other day determined by the Board appropriate
for an interim closing of the Company’s books.


34
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, the term “control” and its corollaries means (a)
the direct or indirect ownership of 50% or more of the equity interests (or
interests convertible within sixty (60) days into or otherwise exchangeable
within sixty (60) days for equity interests) in a Person or (b) the possession
of the direct or indirect right to vote 50% or more of the voting securities or
elect 50% or more of the board of directors or other governing body of a Person
(whether by securities ownership, contract or otherwise). For the avoidance of
doubt, for purposes of this Agreement, the KELP and the General Partner shall
not be an Affiliate of OMAM, OM(US)H or OM Asset Management.
“Agreement” shall mean this Seventh Amended and Restated Limited Liability
Company Agreement, as it may be amended, restated or supplemented from time to
time as herein provided.
“Annual Performance Fees” shall have the meaning set forth in the Deferred
Compensation Plan.
“Approved Budget” shall have the meaning set forth in Section 6.9.
“Asset Value” means with respect to any asset of the Company, the asset’s
adjusted tax basis for U.S. federal income tax purposes, except as follows: (i)
the initial Asset Value of any asset contributed by a Member to the Company
shall be its gross fair market value on the date of contribution as agreed to by
the Company and such Member; (ii) the Asset Values of all Company assets will be
adjusted to equal to their respective gross fair market values, with any gain or
loss resulting from such adjustment taken into account, solely for book
purposes, as net income or net loss (or items thereof) for purposes of Section
3.1(d), as of the date of (A) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution or in exchange for services, (B) the distribution by the
Company of property as consideration for all or a portion of a Member’s interest
in the Company, (C) the liquidation of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g), (D) a Liquidity Event and (D)
such other time as determined by the Board; provided, however, that adjustments
pursuant to clauses (ii)(A) and (ii)(B) shall be made only if such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members of the Company, (iii) the Asset Value of any Company asset distributed
to any Member shall be adjusted to equal its gross fair market value as of the
date of such distribution, unreduced by any liability secured by such asset; and
(iv) the Asset Value of Company assets will be increased or decreased to reflect
any adjustment to the adjusted basis of the assets under Sections 734(b) or
743(b), but only to the extent that the adjustment is taken into account in
determining Capital Accounts under applicable Treasury Regulations; provided,
however, that Asset Values shall not be adjusted pursuant to this clause (iv) to
the extent an adjustment pursuant to clause (ii) is made in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(iv). If the Asset Value of an asset of the Company has been determined or
adjusted pursuant to this definition (other than clause (iii)), such Asset Value
shall thereafter be adjusted by Depreciation taken into account with respect to
such asset for purposes of computing Net Profits and Net Losses.


35
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Assumed Income Tax Rate” shall mean the highest effective marginal combined
federal, state and local income tax rate for a Fiscal Year prescribed for any
individual or corporation resident in Boston, Massachusetts (taking into account
the deductibility of state and local income taxes for federal income tax
purposes).
“Board” or “Board of Managers” shall have the meaning set forth in Section
6.1(a).
“Bonus Plan” shall mean the Acadian Asset Management LLC Bonus Plan, effective
as of July 1, 2017.
“Bonus Pool” shall have the meaning given to such term in the Bonus Plan.
“Business Day” shall mean any day other than (a) Saturday and Sunday and (b) any
other day on which banks located in Boston, Massachusetts are required or
authorized by Law to remain closed.
“Capital Account” shall have the meaning set forth in Section 2.4.
“Capital Contribution” shall mean, with respect to a Member, the contribution to
the capital of the Company by such Member.
“Certificate of Formation” shall mean the Certificate of Formation of Limited
Liability Company of the Company as provided for pursuant to the Act, as
originally filed with the office of the Secretary of State, as amended and
restated from time to time as herein provided.
“Class A Interest” shall mean an Interest designated as Class A Interest, which
shall initially be issued solely to OMAM.
“Class A Member” shall mean the Member(s) holding Class A Interests.
“Class B-1 Interest” shall have the meaning set forth in Section 1.8(b), which
shall initially be issued solely to the KELP.
“Class B-1 Member” shall mean the Member(s) holding Class B-1 Interests.
“Class B-1 Return” shall mean the priority return to the Class B-1 Members as
agreed among the Members.
“Class B-2 Interest” shall have the meaning set forth in Section 1.8(b), which
shall initially be issued solely to the KELP.
“Class B-2 Member” shall mean the Member(s) holding Class B-2 Interests.
“Class B Interest” shall mean an Interest designated as Class B Interest,
including the Class B-1 Interests and the Class B-2 Interests.


36
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Class B MAC Carried Interest Percentage” shall mean a percentage of MAC
Distributable Income, as agreed by the Members from time to time, to be
distributed to the Class B Members pursuant to Section 5(a)(i) or Section
5(b)(i), as applicable, of the MAC Agreement.
“Class B MAC Income Percentage” shall mean the percentage of MAC Distributable
Income, as agreed by the Members from time to time, to be distributed between
the Class B-1 Interest and Class B-2 Interest.
“Class B Member” shall mean the Member(s) holding Class B Interests.
“Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor act thereto, and, to the extent applicable, any Treasury Regulations
promulgated thereunder.
“Committee” shall mean the Executive Committee, the Compensation Committee, the
Distribution Committee and such other committees as may be established by the
Board.
“Company” shall have the meaning specified in the preamble to this Agreement.
“Compensation Committee” shall have the meaning set forth in Section 6.2.
“Consent of the Board of Managers” shall have the meaning set forth in Section
6.1(d).
“Covered Person” shall mean (a) any Member or (b) any partner, equity holder,
member, officer or director of a Member and (c) any natural person that is a
member of the Board, a member of a Committee or an Officer.
“Deferred Compensation Plan” shall mean the Acadian Asset Management LLC
Deferred Compensation Plan, effective as of the Effective Date.
“Deferred Compensation Pool” shall have the meaning given to such term in the
Deferred Compensation Plan.
“Depreciation” shall mean, for each Accounting Period, an amount equal to the
depreciation, amortization and other cost recovery deductions allowable with
respect to an asset for such Accounting Period, except that if the Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Accounting Period, Depreciation shall be the amount which
bears the same ratio to such beginning Asset Value as the federal income tax
depreciation, amortization and other cost recovery deductions for such
Accounting Period bears to such beginning adjusted basis; provided, however,
that if the adjusted basis for federal income tax purposes of an asset as of the
beginning of such Accounting Period is zero, Depreciation shall be determined
with reference to such beginning Asset Value using any reasonable method
selected by the Board.
“Disabling Conduct” shall mean, with respect to any Covered Person, fraud,
willful misfeasance, conviction of a felony, a willful violation of Law having a
material adverse effect on the Company, gross negligence or reckless disregard
of duties in the conduct of such Person’s office


37
DB3/ 201676067.6





--------------------------------------------------------------------------------




or a material violation of this Agreement that, if curable, is not cured within
30 days after a written notice describing such violation has been given to such
Covered Person.
“Distributable Income” shall mean, with respect to any period, the sum of (a)
following the MAC Conversion Date, MAC Distributable Income, plus (b) Non-MAC
Distributable Income. For the avoidance of doubt (i) the Net Aggregate Deferred
Cash Compensation Pool shall be taken into account in clauses (a) and (b) above,
and (ii) prior to the MAC Conversion Date, Distributable Income shall exclude
MAC Distributable Income, which shall be distributed in accordance with Section
3.1(c) and the MAC Agreement.
“Distributable Performance Fees” shall mean, with respect to any period, the sum
of (a) Annual Performance Fees, minus (b) the Performance Fee Deferred Pool.
“Distribution Committee” shall have the meaning set forth in Section 6.2.
“Distribution Policy” shall mean any policy of the Company with respect to
distributions to Members, as reflected in Section 3.1.
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
“Eligible Employee” shall have the meaning set forth in the KELP Agreement.
“Event of Dissolution” shall have the meaning set forth in Section 10.2(a).
“Excess Working Capital Amount” shall mean the excess of working capital
(determined in accordance with GAAP) as of December 31, 2007 over $12.5 million,
which has been paid to OMAM.
“Exclusive MAC Support Agreement” shall have the meaning set forth in Section
2.3.
“Executive Committee” shall have the meaning set forth in Section 6.2.
“Fiscal Year” shall mean the annual period beginning each January 1 and ending
the following December 31, except as otherwise required by the Code.
“Framework” shall have the meaning set forth in Section 6.1(e).
“GAAP” shall mean U.S. generally accepted accounting principles, consistently
applied by the Company.
“General Partner” shall have the meaning set forth in the KELP Agreement.
“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
“Indemnified Person” shall have the meaning set forth in Section 7.1(a).
“Initial MAC Support Amount” shall have the meaning set forth in the MAC
Agreement.


38
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Initial MAC Support Percentage” shall have the meaning set forth in the MAC
Agreement.
“Initial OMAM Capital Account Amount” shall mean $1,250,000,000.
“Interest” shall mean the membership interest of a Member in the Company,
designated as Class A Interest or Class B Interest, having the rights, powers
and duties set forth in this Agreement, including any interest in and to the Net
Profit and Net Loss of the Company and such Member’s right to receive
distributions of the Company’s assets pursuant to this Agreement.
“KELP” shall have the meaning set forth in the preamble hereto.
“KELP Agreement” means the Third Amended and Restated Limited Partnership
Agreement of the KELP, effective as of the Effective Date, as amended and/or
restated from time to time.
“KELP Partner” shall mean a Person holding a partnership interest in the KELP.
“KELP Points” shall have the meaning set forth in the KELP Agreement.
“KELP ROFR Notice” shall have the meaning set forth in Section 8.3(c).
“KELP Managers” shall have the meaning set forth in Section 6.1(c)(i).
“Law” or “Laws” shall mean any federal, state, local or foreign law, statute,
ordinance, common law, or any rule, regulation, standard, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license, or published
policy or interpretation of any Governmental Entity.
“Liquidity Event” shall mean the consummation of (a) a sale of the Company or
all or substantially all of the assets of the Company to a bona fide third party
purchaser for value that is not an Affiliate of OM Asset Management in a
transaction or a series of related transactions; (b) a merger, consolidation,
conversion or recapitalization of the Company; provided, that any such merger,
consolidation, conversion or recapitalization results in OM Asset Management
owning, directly or indirectly, less than 50% of the equity interests of the
Company; or (c) an initial public offering of the equity interests of the
Company (or its successor) where a majority of the equity interests of the
Company (or its successor) are placed on a listed exchange.
“MAC Agreement” shall mean the Amended and Restated MAC Omnibus Agreement of the
Company, effective as of the Effective Date.
“MAC Business” shall mean the Company's multi-asset class investment capability.
“MAC Conversion Date” shall have the meaning given to such term in the MAC
Agreement.
“MAC Distributable Income” shall mean, with respect to any period, the net
income of the Company attributable to the MAC Business during such period
determined in accordance with GAAP and consistent with any agreement between the
Members, less costs incurred for capitalized expenditures, but excluding (by
adding back) depreciation expenses on capital expenditures,


39
DB3/ 201676067.6





--------------------------------------------------------------------------------




amortization of intangibles, the impact of appreciation or depreciation in
previously granted or purchased Interests of the Company, and gains and losses
associated with voluntary deferral programs.
“MAC Income Percentage” shall mean, with respect to each Member, a percentage of
MAC Distributable Income, as agreed by the Members from time to time, to be
distributed pursuant to Section 5(a)(ii) or Section 5(b)(ii), as applicable, of
the MAC Agreement.
“MAC Net Profit” or “MAC Net Loss” means that portion of the Net Profit or Net
Loss of the Company attributable to the MAC Business.
“Manager” shall have the meaning set forth in Section 6.1(a).
“Members” shall have the meaning set forth in the preamble to this Agreement.
“Net Aggregate Deferred Cash Compensation Pool” means, with respect to any
period, the vested amounts that will actually be distributed with respect to
such period under the Deferred Compensation Plan.
“Net Profit” or “Net Loss” means, for any Accounting Period, an amount equal to
the Company’s taxable income or taxable loss for such period, determined in
accordance with Section 703 of the Code (for this purpose, all items of income,
gain, loss and deduction required to be separately stated pursuant to Section
703(a)(1) of the Code shall be included in taxable income or loss), with the
following adjustments (without duplication): (i) any income that is exempt from
federal income tax and not otherwise taken into account in computing Net Profit
or Net Loss shall be added to taxable income or loss; (ii) any expenditures of
the Company described in Section 705(a)(2)(B) or that are treated as Section
705(a)(2)(B) of the Code expenditures pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Net
Profit or Net Loss, shall be subtracted from such taxable income or loss; (iii)
gain or loss resulting from the disposition of an asset with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Asset Value of the property disposed of, notwithstanding that
the adjusted tax basis differs from its Asset Value; (iv) in lieu of
depreciation, amortization and other cost recovery deductions taken into account
in computing taxable income or loss, there shall be taken into account
Depreciation with respect to each asset of the Company for each such Accounting
Period computed in accordance with the definition of Depreciation; and (v) to
the extent an adjustment to the adjusted basis of a Company asset pursuant to
Section 743(b) or 734(b) is required pursuant to applicable Treasury Regulations
to be taken into account in determining Capital Accounts as a result of a
distribution other than in complete liquidation of a Member’s interest in the
Company, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Asset Value of an asset) or an item of loss (if the
adjustment decreases the value of an asset) from the disposition of such asset,
and shall be taken into account for purposes of computing Net Profit and Net
Loss. Notwithstanding any other provision of this Agreement to the contrary, any
items specially allocated pursuant to Section 4.3 shall not be considered in
determining Net Profit or Net Loss.


40
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Non-MAC Distributable Income” shall mean, with respect to any period, the net
income of the Company, other than MAC Distributable Income during such period,
determined in accordance with GAAP and consistent with any agreement between the
Members, but excluding (by adding back) amortization of intangibles, the impact
of appreciation or depreciation in previously granted or purchased Interests of
the Company, and gains and losses associated with voluntary deferral programs;
provided, that any severance, termination or similar payment that OMAM is
required to make to any employee or consultant of the Company pursuant to any
employment or consulting agreement to which the Company is a party shall not be
treated as a payment by or obligation of the Company for purposes of determining
Non-MAC Distributable Income. For the avoidance of doubt, Non-MAC Distributable
Income shall not take into account any MAC Net Profit or MAC Net Loss, which
shall be included in MAC Distributable Income.
“Non Pro Rata Additional Capital Contribution” shall have the meaning set forth
in Section 2.2 hereto.
“Non Pro Rata Additional MAC Capital Contribution” shall have the meaning set
forth in Section 2.3.
“OFAC” shall have the meaning set forth in Section 6.8.
“Officers” shall have the meaning set forth in Section 6.4(a).
“OMAM” shall have the meaning set forth in the preamble hereto.
“OM Asset Management” shall mean OM Asset Management plc, a public limited
company, domiciled in England and Wales with a registration number of 09062478.
“OMAM Managers” shall have the meaning set forth Section 6.1(b).
“OM(US)H” shall mean OMAM Inc., a Delaware corporation.
“Original Agreement” shall have the meaning set forth in the recitals hereto.
“Percentage Class A Interest” shall mean, with respect to each Class A Member,
an amount equal to the product of (a) the quotient obtained by dividing the
Class A Interest owned of record by such Class A Member by the aggregate Class A
Interests issued and outstanding at such time, and (b) 100, expressed as a
percentage, which shall initially be held 100% by OMAM.
“Percentage Class B-1 Interest” shall mean, with respect to each Class B-1
Member, an amount equal to the product of (a) the quotient obtained by dividing
the Class B-1 Interest owned of record by such Class B-1 Member by the aggregate
Class B-1 Interests issued and outstanding at such time, and (b) 100, expressed
as a percentage, which shall initially be held 100% by the KELP.
“Percentage Class B-2 Interest” shall mean, with respect to each Class B-2
Member, an amount equal to the product of (a) the quotient obtained by dividing
the Class B-2 Interest owned of record by such Class B-2 Member by the aggregate
Class B-2 Interests issued and outstanding


41
DB3/ 201676067.6





--------------------------------------------------------------------------------




at such time, and (b) 100, expressed as a percentage, which shall initially be
held 100% by the KELP.
“Percentage Interest” shall mean, with respect to each Member, an amount equal
to the product of (a) the quotient obtained by dividing the aggregate Interest
(including only Class A Interests and Class B-2 Interests) owned of record by
such Member by the aggregate Interests (including only Class A Interests and
Class B-2 Interests) issued and outstanding at such time, and (b) 100, expressed
as a percentage.
“Performance Fee Deferred Pool” means, with respect to any period, the portion
of the Deferred Compensation Pool related to performance fees as set by the
Compensation Committee of the Company.
“Person” shall mean any individual or entity, including a corporation,
partnership, association, limited liability company, limited liability
partnership, joint-stock company, trust, unincorporated association, sole
proprietorship, government or governmental agency or authority.
“Prime Rate” shall mean a rate per annum equal, at the time of determination, to
the highest “prime rate” then published in the “Money Rates” section of the Wall
Street Journal, Eastern edition, or in such successor publication as shall be
acceptable to the Distribution Committee.
“Proceeds” shall mean the total amount of consideration received by the Company
(or the Members) with respect to a Liquidity Event, minus the amount of any
transaction expenses of the Company incurred with respect to such Liquidity
Event (including, without limitation, any legal, accounting, investment banking
or appraisal fees).
“Proposed Mandatory Sale” shall have the meaning set forth in Section 8.3(a).
“Proposed ROFR Sale” shall have the meaning set forth in Section 8.3(b).
“Required Sale Notice” shall have the meaning set forth in Section 8.3(b).
“Revised Partnership Audit Procedures” means the provisions of Subchapter C of
Subtitle A, Chapter 63 of the Code, as amended by the Bipartisan Budget Act of
2015, P.L. 114 74, (together with any subsequent amendments thereto, Treasury
Regulations promulgated thereunder, and published administrative interpretations
thereof).
“Secretary of State” shall mean the Secretary of State of the State of Delaware.
“Securities Act” shall have the meaning set forth Section 5.2.
“Segregated Client Mandated Capital” shall mean the amount of capital held by
the Company, in excess of Working Capital Requirements, regulatory requirements
or other short-term cash needs of the Company, solely to satisfy capital
requirements of one or more clients of the Company.
“Sixth Agreement” shall have the meaning set forth in the recitals hereto.


42
DB3/ 201676067.6





--------------------------------------------------------------------------------




“Standing Committee” shall have the meaning set forth in Section 6.2.
“Tax Matters Partner” shall have the meaning set forth in Section 9.3(c).
“Trading Window” shall have the meaning set forth in the KELP Agreement.
“Transfer” shall mean any sale, transfer, assignment, conveyance, gift, bequest,
pledge, mortgage, encumbrance, hypothecation or other disposition, or the act of
so doing, as the context requires.
“Treasury Regulations” shall mean the federal income tax regulations, including
any temporary or proposed regulations, promulgated under the Code, as such
Treasury Regulations may be amended from time to time (it being understood that
all references herein to specific sections of the Treasury Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Treasury
Regulations).
“Unpaid ACC Income Preference Amount” shall mean, at a particular time of
determination, the excess of: (a) the amount of a Member’s ACC Income Preference
Amount over (b) the aggregate amount of distributions made to such Member
pursuant to Section 3.1(b)(ii).
“Unreturned Non Pro Rata Additional Capital Contribution” shall mean, at a
particular time of determination, the excess of: (a) the amount of a Member’s
Non Pro Rata Additional Capital Contribution over (b) the aggregate amount of
any Non Pro Rata Additional Capital Contributions previously returned to such
Member.
“Working Capital Requirements” shall mean, with respect to any time, the
requirement that the Company have an amount of cash at such time equal to six
weeks of the Company’s operating expenses, as reasonably determined by the
Distribution Committee, that may be applied to the working capital requirements
of the Company (determined in light of expenditures contemplated by the Approved
Budget); provided, that such amount shall exclude cash held by the Company to
meet regulatory requirements (if any).
ARTICLE XIII
MISCELLANEOUS
Section 13.1Notices. Except as otherwise provided in this Agreement, any and all
notices or other communications required or permitted under this Agreement shall
be deemed duly given to any party (i) when delivered personally, (ii) when
delivered, if sent by Federal Express or another nationally recognized overnight
carrier, (iii) three days after sent by U.S. first class mail and (iv) when sent
if sent by fax or email, provided that a copy is also sent that day by Federal
Express or another nationally recognized overnight carrier. All such notices in
order to be effective shall be in writing and shall be addressed (to the
recipient’s street address or fax number, as the case may be), if to the Company
at its principal office address set forth in Section 1.6 hereof, to the
attention of one of the Chief Executive Officer, phone: (617) 850-3513, fax:
(617) 850-3613, and if to a Member at the last street address or fax number, as
the case may be, of record on the Company’s


43
DB3/ 201676067.6





--------------------------------------------------------------------------------




books, and copies of such notices shall also be sent to the last such address
for the recipient which is known to the sender, if different from the address so
specified. Copies of such notices shall also be sent to OMAM Inc., 200 Clarendon
Street, 53rd Floor, Boston, MA 02116, Attention: General Counsel, phone: (617)
369-7300, fax: (617) 369-7499. Notice addresses may be changed at any time by
notice as provided in this Section 13.1.
Section 13.2Binding Provisions. The terms of this Agreement shall be binding
upon and shall inure to the benefit of (i) the Members and their respective
successors, heirs and assigns and (ii) the Managers and any successors thereto
designated pursuant to Section 6.1 hereof; provided, that this Agreement shall
inure to the benefit of successors and assigns only in the event of Transfers in
compliance with Article VIII hereof. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Person not a party hereto,
including any creditor of the Company (including any Member acting in its
capacity as a creditor of the Company) or any creditor of any Member.
Section 13.3Applicable Law; Submission to Jurisdiction; Waiver of Trial by Jury.
(a)THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE NOTWITHSTANDING ANY CONFLICT OF LAW RULES TO THE CONTRARY.
IN THE EVENT OF A CONFLICT BETWEEN ANY PROVISION OF THIS AGREEMENT AND ANY
NON-MANDATORY PROVISION OF THE ACT, THE PROVISION OF THIS AGREEMENT SHALL
CONTROL AND TAKE PRECEDENCE.
(b)Each party hereto (i) submits to the exclusive jurisdiction of the federal
and state courts located in Suffolk County, Massachusetts in any action or
proceeding arising out of or relating to this Agreement or the formation,
breach, termination or validity thereof, (ii) agrees that all claims in respect
of such action or proceeding may be heard and determined in such courts,
(iii) waives any claim of inconvenient forum or other challenge to venue in such
court, (iv) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court and (v) waives any right it may
have to a trial by jury with respect to any action or proceeding arising out of
or relating to this Agreement. Each party hereto agrees to accept service of any
summons, complaint or other initial pleading made in the manner provided for the
giving of notices in Section 13.1; provided, that nothing in this Section 13.3
shall affect the right of any party hereto to serve such summons, complaint or
other initial pleading in any other manner permitted by Law.
(c)TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.
Section 13.4Severability of Provisions. If any provision of this Agreement is
held to be unenforceable under applicable Law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and (c)
the balance of this


44
DB3/ 201676067.6





--------------------------------------------------------------------------------




Agreement shall be enforceable in accordance with its terms provided that this
Agreement continues to reasonably and substantially reflect the intent of the
parties expressed herein taking into account the exclusion of such unenforceable
provision.
Section 13.5Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.
Section 13.6Amendments. No amendment of this Agreement shall be valid or binding
unless such amendment is made with the written consent of OMAM and the KELP. In
the event that, due to a change in law or regulation applicable to the Company,
the KELP, OMAM, OM(US)H or OM Asset Management it becomes necessary to amend or
modify this Agreement to avoid the Company, the KELP, OMAM, OM(US)H or OM Asset
Management from violating such law or regulation, OMAM and the KELP shall
reasonably cooperate with each other in amending or modifying this Agreement in
a manner that avoids such violation; provided, that, in meeting its obligations
under this sentence, OMAM and the KELP shall seek to minimize, to the extent
reasonably practicable, any material adverse changes to the rights and
obligations of the Members under this Agreement.
Section 13.7Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement. The
delivery of this Agreement may be effected by means of an exchange of facsimile
or electronically transmitted signatures.
Section 13.8Further Actions. Each Member shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Board in connection with the formation of the
Company and the achievement of its purposes or to give effect to the provisions
of this Agreement, in each case as are not inconsistent with the terms and
provisions of this Agreement, including any documents that the Board determines
to be necessary or appropriate to form, qualify or continue the Company as a
limited liability company in all jurisdictions in which the Company conducts or
plans to conduct its investment and other activities and all such agreements,
certificates, tax statements and other documents as may be required to be filed
by or on behalf of the Company.
Section 13.9Survival of Certain Provisions. The obligations of each Member
pursuant to Sections 3.3, 4.3, 9.3 and Article VII shall survive the termination
or expiration of this Agreement and the dissolution, winding up and liquidation
of the Company.
Section 13.10Waiver of Partition. Except as may otherwise be provided by Law in
connection with the dissolution, winding up and liquidation of the Company, each
Member hereby irrevocably waives any and all rights that it may have to maintain
an action for partition of any of the Company’s property.
Section 13.11Remedies; Waiver. Each party hereto acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached, the exact amount of damages arising
from such breach would be difficult to ascertain and the remedies


45
DB3/ 201676067.6





--------------------------------------------------------------------------------




at law for any such breach may be inadequate. Accordingly, it is agreed that
each of the Company and each Member shall be entitled to an injunction to
prevent breaches of this Agreement, and to specific enforcement of this
Agreement and its terms and provisions in any action instituted in any court or
before any arbitrator without need to post bond. The failure of any party to
seek redress for violation of, or to insist upon the strict performance of, any
provision of this Agreement will not prevent a subsequent act, which would have
originally constituted a violation from having the effect of an original
violation. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective, unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.
Section 13.12Entire Agreement. This Agreement and any agreements referenced
herein, including, the Certificate of Formation, all of which are hereby
incorporated herein, constitute the entire agreement between the parties hereto
with respect to the transactions contemplated herein, and supersedes all prior
understandings or agreements between the parties.
Section 13.13Interpretation. As used herein, the singular shall include the
plural, and the masculine gender shall include the feminine and neuter, and
vice-versa, unless the context otherwise requires. Any reference to any federal,
state, local, or foreign statute or Law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. Any reference herein to “include”, “includes”, “including” and any
derivation thereof shall be interpreted to be immediately followed by “without
limitation”. Any reference to any Section or paragraph shall be deemed to refer
to a Section or paragraph of this Agreement, unless the context clearly
indicates otherwise. Except as otherwise provided herein, whenever this
Agreement refers to an employee of or consultant to the Company, such reference
shall be deemed to include any person that is an employee of or consultant to a
subsidiary of the Company; provided, that no consultant to the Company or any
subsidiary of the Company shall have voting rights under this Agreement or the
KELP Agreement. Except as otherwise provided herein, whenever this Agreement
refers to the termination of employment of an employee, such reference shall be
deemed to include the termination of a consulting arrangement with a consultant.
[Remainder of page intentionally left blank.]


46
DB3/ 201676067.6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
OMAM Affiliate Holdings LLC
 
 
 
 
 
 
By:
OMAM Inc.,
 
 
 
its Sole Member
 
 
 
 
 
 
By:
/s/ Stephen H. Belgrad
 
 
 
Name: Stephen H. Belgrad Title: Executive Vice President, Chief Financial
Officer
 
 
 
 
 
 
 
 
 
 
ACADIAN KELP LP
 
 
 
 
 
 
By:
Acadian KELP GP LLC
 
 
 
 
 
 
By:
/s/ Mark J. Minichiello
 
 
 
Name: Stephen H. Belgrad Title: Authorized Signatory
 
 
 
 





Seventh Amended and Restated Limited Liability Company Agreement of Acadian
Asset Management LLC
DB3/ 201676067.6